ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

JUDGMENT OF 6 NOVEMBER 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ARRET DU 6 NOVEMBRE 2003
Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Judgment,
I C.J. Reports 2003, p. 161

Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran

c. Etats-Unis d'Amérique), arrêt,
C.I.J. Recueil 2003, p. 161

 

Sales number
ISSN 0074-4441 N° de vente:
ISBN 92-1-070984-5

 

$76

 

 
6 NOVEMBER 2003

JUDGMENT

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

6 NOVEMBRE 2003
ARRET
161

COUR INTERNATIONALE DE JUSTICE
ANNÉE 2003

6 novembre 2003

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

Traité d’amitié, de commerce et de droits consulaires de 1955 — Demandes
de l'Iran et demande reconventionnelle des Etats-Unis relatives a la violation du
paragraphe I de l’article X — Compétence fondée sur le paragraphe 2 de l'ar-
ticle XXI — Contexte factuel.

* *

Allégation des Etats-Unis selon laquelle la Cour devrait rejeter les de-
mandes de l'Iran et refuser à celui-ci la réparation qu'il sollicite en raison de

son comportement illicite — « Mains propres» — Argument non présenté a
titre d'exception d'irrecevabilité — Prononcé sur cette question pas néces-
saire.

#

Demandes de l'Iran fondées sur le paragraphe I de l'article X du traité —
Violations alléguées de la liberté de commerce entre les territoires des Parties
du fait d'attaques dirigées contre des plates-formes pétrolières iraniennes —
Arrêt du 12 décembre 1996 sur la compétence — Pertinence d'autres articles
pour l'interprétation ou l'application du paragraphe 1 de l'article X — Tâche de
la Cour consistant à établir s'il y a eu violation du paragraphe I de l’article X —
L'allégation des Etats-Unis selon laquelle l'alinéa d) du paragraphe I de l'ar-
ticle XX, relatif aux mesures nécessaires à la protection des intérêts vitaux d'une
partie sur le plan de la sécurité, permet de trancher cette question — Ordre dans
lequel la Cour doit examiner le paragraphe 1 de l'article X et l'alinéa d) du
paragraphe 1 de l'article XX — Liberté de la Cour dans le choix des motifs de
sa décision — Considérations particulières dans le cas d'espèce en faveur de
l'examen de l'alinéa d) du paragraphe 1 de l'article XX avant celui du para-
graphe I de l'article X — Relation entre l'alinéa d) du paragraphe I de l'article XX
et le droit international relatif à l'emploi de la force — Compétence de la Cour
pour interpréter et appliquer l'alinéa d) du paragraphe I de l'article XX auto-

 

4

2003
6 novembre
Rôle général
n° 90
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 162

risant celle-ci à déterminer, en tant que de besoin, si une action a constitué ou
non un recours illicite à la force au regard du droit international — Dispositions
de la Charte des Nations Unies et du droit international coutumier — Compé-
tence de la Cour limitée à celle que lui confère le consentement des Parties.

*

Alinéa d) du paragraphe I de l'article XX — Mesures « nécessaires » à la pro-
tection des intérêts vitaux d'une partie sur le plan de la sécurité — Critère de la
«nécessité» devant être évalué par la Cour — Recoupement entre la question de
savoir si les mesures adoptées étaient « nécessaires» et celle de leur validité en
tant qu'actes de légitime défense — Actions dirigées contre les plates-formes
relevant de l'emploi de la force.

Attaque du 19 octobre 1987 sur Reshadat — Allégation des Etats-Unis selon
laquelle cette action était nécessaire à la protection de ses intérêts vitaux sur le
plan de la sécurité et justifiée en tant qu'acte de légitime défense — Question de
l'existence d'une « agression armée » à l'encontre des Etats-Unis — Attaque sur
le Sea Isle City au moyen d'un missile — Etats-Unis ne s'étant pas acquittés de
la charge de la preuve relative à l'existence d'une attaque de l'Iran contre eux —
Série d'attaques qui seraient attribuables à l'Iran ne constituant pas une « agres-
sion armée» contre les Etats-Unis — Attaques du 18 avril 1988 sur Nasr et Sal-
man et opération « Praying Mantis» — Mouillage de la mine heurtée par
l'USS Samuel B. Roberts — Preuve non concluante que le navire a heurté une
mine mouillée par l'Iran — Incident du mouillage de cette mine ne constituant
pas une «agression armée» de l'Iran à l'encontre des Etats-Unis.

Examen des critères de nécessité et de proportionnalité dans le cadre de la
légitime défense — Nature de la cible contre laquelle la force est employée au
nom de la légitime défense: preuve insuffisante de l'importance des activités et
de la présence militaires sur les plates-formes — Attaques contre les plates-
formes ne respectant pas les critères de nécessité et de proportionnalité du droit
de légitime défense.

Attaques contre les plates-formes non justifiées, au titre de l'alinéa d) du
paragraphe 1 de l'article XX, en tant que mesures nécessaires à la protection des
intérêts vitaux des Etats-Unis sur le plan de la sécurité, dès lors qu'elles cons-
tituaient un recours à la force armée et ne pouvaient pas être considérées, au
regard du droit international, comme des actes de légitime défense.

*

Paragraphe 1 de l'article X — Portée de l'arrêt de 1996 — Question de savoir
si les actions des Etats-Unis ont porté atteinte à la «liberté de commerce» au
titre du paragraphe I de l'article X — Sens du mot « commerce» dans cette dis-
position — Sens non limité au commerce maritime ou aux activités d'achat et de
vente — Plates-formes ne pouvant être considérées comme des installations mili-
taires, et donc comme exclues de la protection conférée par le paragraphe I de
l'article X.

Nature des activités commerciales protégées — Attaques des Etats-Unis
ayant emporté la destruction de biens destinés à être exportés ou ayant affecté
le transport de ces biens en vue de l'exportation — Attaques ayant entravé la
liberté de commerce de l'Iran — Traité limité à la liberté de commerce «entre
les territoires des deux Hautes Parties contractantes » — Exportation de pétrole
iranien vers le territoire des Etats-Unis jusqu'au 29 octobre 1987 — Plates-

5
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 163

formes de Reshadat et de Resalat en cours de réparation au moment où elles ont
été attaquées — Executive Order 72613 des Etats-Unis, du 29 octobre 1987,
imposant un embargo sur les biens d'origine iranienne — Absence d'exportation
de pétrole brut iranien aux Etats-Unis après le 29 octobre 1987 — Licéité de
l'embargo non soumise à la Cour — Plates-formes de Salman et de Nasr atta-
quées lorsque l'embargo était déjà en vigueur — Importation aux Etats-Unis de
produits pétroliers dérivés du pétrole brut iranien ne constituant pas du « com-
merce entre les territoires» des Parties aux fins du traité de 1955 — Attaques
contre les plates-formes ne constituant pas une violation du paragraphe I de
l’article X.

3 *

Demande reconventionnelle des Etats-Unis — Portée de l'ordonnance du
10 mars 1998 — Exceptions iraniennes à la compétence et à la recevabilité de la
demande reconventionnelle autres que celles tranchées en vertu du paragraphe 3
de l'article 80 du Règlement de la Cour.

Première exception de l'Iran — Allégation selon laquelle la demande recon-
ventionnelle a été présentée sans avoir été précédée de négociations — Différend
non «réglé d'une manière satisfaisante par la voie diplomatique» au sens du
paragraphe 2 de l'article XXI — Deuxième exception de l'Iran — Allégation
selon laquelle la demande reconventionnelle a été soumise au nom d'Etats tiers
ou d'entités étrangères — Demande reconventionnelle limitée aux violations
alléguées des libertés garanties aux Etats-Unis — Troisième exception de l'Iran
— Allégation selon laquelle la demande reconventionnelle sort du cadre du para-
graphe I de l'article X — Etats-Unis ayant limité la portée de leur demande
reconventionnelle — Quatrième exception de l'Iran — Allégation selon laquelle
la compétence de la Cour ne couvre pas la liberté de navigation — Compétence
de la Cour pour connaître de la liberté de commerce et de navigation au titre du
paragraphe 1 de l'article X — Cinquième exception de l'Iran — Recevabilité —
Allégation selon laquelle les Etats-Unis auraient élargi leur demande reconven-
tionnelle — Objet du différend originellement soumis à la Cour n'ayant pas été
transformé.

*

Examen des incidents spécifiques invoqués par les Etats-Unis — Aucun des
navires concernés ne se livrait au commerce ou a la navigation entre les terri-
toires des Parties — Paragraphe 1 de l'article X n'ayant pas été violé —
Demande reconventionnelle de caractère général des Etats-Unis — Absence de
preuve que les actions iraniennes ont porté atteinte à la liberté de commerce ou
de navigation entre les territoires des Parties — Absence d'incident spécifique
ayant constitué une violation du traité — Rejet de la demande reconventionnelle
de caractère général.

ARRÊT

Présents: M. Sui, président; M. RANJEVA, vice-président; MM. GUILLAUME,
KOROMA, VERESHCHETIN, M7 HiGGins, MM. PARRA-ARANGUREN,

6
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 164

KOOIMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
Owapa, SIMMA, TomKa, juges; M. RiGaux, juge ad hoc;
M. Couvreur, greffier.

En l'affaire des plates-formes pétrolières,

entre

la République islamique d’Iran,

représentée par

M. M. H. Zahedin-Labbaf, agent de la République islamique d’Iran auprès
du Tribunal des réclamations Etats-Unis/Iran, directeur adjoint des
affaires juridiques au bureau des services juridiques internationaux de la
République islamique d’Iran à La Haye,

comme agent;

M. D. Momtaz, professeur de droit international à l’Université de Téhéran,
membre de la Commission du droit international, membre associé de l’Ins-
titut de droit international,

M. S. M. Zeinoddin, directeur des affaires juridiques à la compagnie natio-
nale iranienne des pétroles,

M. Michael Bothe, professeur de droit public à l’Université Johann Wolf-
gang Goethe de Francfort-sur-le-Main, directeur de la recherche à l’Insti-
tut de recherche pour la paix à Francfort,

M. James R. Crawford, S.C., F.B.A., professeur de droit international, titu-
laire de la chaire Whewell à l’Université de Cambridge, membre des bar-
reaux d'Angleterre et d'Australie, membre de l’Institut de droit internatio-
nal,

M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
ancien président de la Commission du droit international,

M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du bar-
reau de New York, cabinet Frere Cholmeley/Eversheds, Paris,

M. David S. Sellers, avocat à la cour d’appel de Paris, Solicitor auprès de la
Cour suprême d’Angleterre et du pays de Galles, cabinet Frere Cholmeley/
Eversheds, Paris,

comme conseils et avocats;

M. M. Mashkour, directeur adjoint des affaires juridiques au bureau des ser-
vices juridiques internationaux de la République islamique d'Iran,

M. M. A. Movahed, conseiller juridique principal à la compagnie nationale
iranienne des pétroles,

M. R. Badri Ahari, conseiller juridique au bureau des services juridiques
internationaux de la République islamique d’Iran à Téhéran,

M. À. Beizaei, conseiller juridique au bureau des services juridiques interna-
tionaux de la République islamique d’Iran à Paris,

M"™* Nanette Pilkington, avocat à la cour d’appel de Paris, cabinet Frere
Cholmeley/Eversheds, Paris,

M. William Thomas, Solicitor auprés de la Cour supréme d’Angleterre et du
pays de Galles, cabinet Frere Cholmeley/Eversheds, Paris,

M. Leopold von Carlowitz, chargé de recherche a l’Institut de recherche
pour la paix a Francfort,
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 165

M. Mathias Forteau, docteur en droit, chercheur au Centre de droit interna-
tional de Nanterre (CEDIN) de l’Université de Paris X-Nanterre,

comme conseils ;

M. Robert C. Rizzutti, vice-président des opérations cartographiques, Inter-
national Mapping Associates,

comme conseiller technique,
et

les Etats-Unis d'Amérique,
représentés par

l'honorable William H. Taft, IV, conseiller juridique du département d’Etat
des Etats-Unis,

comme agent ;

M. Ronald J. Bettauer, conseiller juridique adjoint du département d'Etat
des Etats-Unis,

comme coagent ;

M. Michael J. Matheson, professeur à la faculté de droit de l’Université
George Washington,

M. D. Stephen Mathias, conseiller juridique adjoint chargé des questions
concernant les Nations Unies du département d’Etat des Etats-Unis,

M. Michael J. Mattler, avocat-conseiller au département d’Etat des Etats-
Unis,

M. Sean Murphy, professeur à la faculté de droit de l’Université George
Washington,

M. Ronald D. Neubauer, assistant au bureau du conseiller juridique adjoint
du département de la défense des Etats-Unis,

M. Prosper Weil, professeur émérite à l’Université de Paris II, membre de
l’Institut de droit international, membre de l’Académie des sciences mo-
rales et politiques (Institut de France),

comme conseils et avocats;

M. Paul Beaver, expert consultant en questions de défense et affaires mari-
times, Ashbourne Beaver Associates, Ltd., Londres,
M. John Moore, associé principal, € & O Resources, Washington D.C.,

comme avocats;

M. Clifton M. Johnson, conseiller juridique à l'ambassade des Etats-Unis à
La Haye,

M. David A. Kaye, conseiller juridique adjoint à l'ambassade des Etats-Unis
a La Haye,

M™> Kathleen Milton, avocat-conseiller au département d’Etat des Etats-
Unis,

comme conseils;

M Marianna Hata, département d’Etat des Etats-Unis,

M"®* Cécile Jouglet, ambassade des Etats-Unis a Paris,

M"™* Joanne Nelligan, département d’Etat des Etats-Unis,

M"™* Aileen Robinson, département d’Etat des Etats-Unis,

M Laura Romains, ambassade des Etats-Unis a La Haye,

comme personnel administratif,
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 166

LA Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant :

1. Le 2 novembre 1992, le Gouvernement de la République islamique d'Iran
(dénommée ci-après l’«Iran») a déposé au Greffe de la Cour une requête intro-
ductive d’instance contre le Gouvernement des Etats-Unis d’ Amérique (dénom-
més ci-après les «Etats-Unis») au sujet d’un différend

«a[yant] pour origine l’attaque et la destruction de trois installations de
production pétrolière offshore, propriété de la compagnie nationale ira-
nienne des pétroles et exploitées par elle à des fins commerciales, par plu-
sieurs navires de guerre de la marine des Etats-Unis, les 19 octobre 1987 et
18 avril 1988, respectivement ».

Dans sa requête, l’Iran soutenait que ces actes constituaient une «violation
fondamentale» de diverses dispositions du traité d’amitié, de commerce et de
droits consulaires entre les Etats-Unis et l’Iran, signé à Téhéran le 15 août 1955
et entré en vigueur le 16 juin 1957 (dénommé ci-après le «traité de 1955»), ainsi
que du droit international. La requête invoquait comme base de compétence le
paragraphe 2 de l’article XXI du traité de 1955.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis par le greffier ;
et, conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.

3. Par ordonnance du 4 décembre 1992, le président de la Cour a fixé au
31 mai 1993 la date d’expiration du délai pour le dépôt du mémoire de l'Iran et
au 30 novembre 1993 la date d’expiration du délai pour le dépôt du contre-
mémoire des Etats-Unis.

4. Par ordonnance du 3 juin 1993, le président de la Cour, à la demande de
l'Iran, a reporté au 8 juin 1993 la date d’expiration du délai pour le dépôt du
mémoire; la date d’expiration du délai pour le dépôt du contre-mémoire a été
reportée, par la même ordonnance, au 16 décembre 1993.

L’Iran a dûment déposé son mémoire dans le délai ainsi prorogé.

5. Dans le délai prorogé ainsi prescrit aux fins du dépôt du contre-mémoire,
les Etats-Unis ont soulevé une exception préliminaire à la compétence de la
Cour conformément au paragraphe 1 de l’article 79 du Règlement de la Cour
du 14 avril 1978. En conséquence, par ordonnance du 18 janvier 1994, le pré-
sident de la Cour, constatant qu’en vertu des dispositions du paragraphe 3 de
l’article 79 du Règlement la procédure sur le fond était suspendue, a fixé au
1°" juillet 1994 la date d’expiration du délai dans lequel l'Iran pourrait présenter
un exposé écrit contenant ses observations et conclusions sur l’exception préli-
minaire soulevée par les Etats-Unis.

L’Iran a déposé un tel exposé dans le délai ainsi fixé, et l’affaire s’est trouvée
en état pour ce qui est de l’exception préliminaire.

6. La Cour ne comptant pas sur le siège de juge de nationalité iranienne,
l'Iran s’est prévalu du droit que lui confère le paragraphe 2 de l’article 31 du
Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire: il
a désigné M. François Rigaux.
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 167

7. La Cour a tenu des audiences sur l'exception préliminaire soulevée
par les Etats-Unis du 16 au 24 septembre 1996.

8. Dans son arrêt du 12 décembre 1996, la Cour a rejeté l’exception pré-
liminaire des Etats-Unis selon laquelle le traité de 1955 ne saurait d’aucune
manière fonder la compétence de la Cour et a dit qu’elle avait compétence, sur
la base du paragraphe 2 de l’article XXI du traité de 1955, pour connaître des
demandes formulées par l’Iran au titre du paragraphe 1 de l’article X dudit
traité.

9. Par ordonnance du 16 décembre 1996, le président de la Cour a fixé au
23 juin 1997 la date d’expiration du délai pour le dépôt du contre-mémoire des
Etats-Unis.

Dans le délai ainsi fixé, les Etats-Unis ont déposé leur contre-mémoire;
celui-ci incluait une demande reconventionnelle portant sur «les actions menées
par l’Iran dans le Golfe en 1987 et 1988, qui comportaient des opérations de
mouillage de mines et d’autres attaques contre des navires battant pavillon des
Etats-Unis ou appartenant à ceux-ci».

10. Par lettre du 2 octobre 1997, l'Iran a indiqué qu'il considérait que «la
demande reconventionnelle telle que formulée par les Etats-Unis ne satisfai-
[sait] pas aux exigences du paragraphe | de l’article 80 du Règlement» et qu'il
souhaitait «soumettre un bref exposé de ses objections à l’égard de la demande
reconventionnelle ».

Lors d’une réunion que le vice-président de la Cour, faisant fonction de pré-
sident en l’affaire en vertu des articles 13, paragraphe 1, et 32, paragraphe 1, du
Règlement, a tenue avec les agents des Parties le 17 octobre 1997, les deux
agents ont accepté que leurs gouvernements respectifs déposent des observa-
tions écrites sur la question de la recevabilité de la demande reconventionnelle
des Etats-Unis.

Par communication de son agent datée du 18 novembre 1997, l'Iran a fait
tenir à la Cour un document intitulé «Demande tendant à ce que les Parties
soient entendues au sujet de la demande reconventionnelle des Etats-Unis en
application du paragraphe 3 de l’article 80 du Règlement de la Cour»; par
lettre du 18 novembre 1997, le greffier a transmis copie de ce document au
Gouvernement des Etats-Unis. Par communication de leur agent datée du 18 dé-
cembre 1997, les Etats-Unis ont fait tenir à la Cour leurs observations sur la
recevabilité de la demande reconventionnelle formulée dans leur contre-
mémoire, compte tenu des observations présentées par l'Iran; par lettre du
18 décembre 1997, le greffier a communiqué copie de ces observations au Gou-
vernement iranien.

Saisie d'observations écrites détaillées de chacune des Parties, la Cour a
considéré qu'elle était suffisamment informée de leurs positions respectives
quant à la recevabilité de la demande reconventionnelle.

11. Par ordonnance du 10 mars 1998, la Cour a dit que la demande recon-
ventionnelle présentée par les Etats-Unis dans leur contre-mémoire était rece-
vable comme telle et faisait partie de l’instance en cours. Elle a aussi prescrit la
présentation d’une réplique de l’Iran et d’une duplique des Etats-Unis, portant
sur les demandes soumises par les deux Parties, et a fixé au 10 septembre 1998
la date d’expiration du délai pour le dépôt de la réplique et au 23 novembre
1999 la date d’expiration du délai pour le dépôt de la duplique. La Cour a dit
qu'il y avait lieu

«en outre, aux fins d’assurer une stricte égalité entre les Parties, de réserver
le droit, pour l'Iran, de s’exprimer une seconde fois par écrit sur la

10
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 168

demande reconventionnelle des Etats-Unis, dans une pièce additionnelle
dont la présentation pourrait faire l’objet d’une ordonnance ultérieure ».

12. Par ordonnance du 26 mai 1998, à la demande de l’Iran, le vice-président
de la Cour, faisant fonction de président en l’affaire, a reporté au 10 décembre
1998 la date d’expiration du délai pour le dépôt de la réplique de l'Iran et au
23 mai 2000 la date d’expiration du délai pour le dépôt de la duplique des
Etats-Unis. Par ordonnance du 8 décembre 1998, à la demande de l'Iran, la
Cour a ultérieurement reporté au 10 mars 1999 la date d’expiration du délai
pour le dépôt de la réplique et au 23 novembre 2000 la date d’expiration du
délai pour le dépôt de la duplique.

Dans le délai ainsi prorogé, l’Iran a dûment déposé sa «Réplique et réponse
a la demande reconventionnelle».

Par ordonnance du 4 septembre 2000, a la demande des Etats-Unis, le pré-
sident de la Cour a reporté au 23 mars 2001 la date d’expiration du délai pour
le dépôt de la duplique.

Les Etats-Unis ont dûment déposé leur duplique dans le délai ainsi prorogé.

13. Par lettre du 30 juillet 2001, l’agent de l'Iran, se référant à l’ordonnance
susmentionnée du 10 mars 1998, a fait connaître à la Cour que son gouverne-
ment souhaitait s’exprimer une seconde fois par écrit sur la demande reconven-
tionnelle des Etats-Unis.

Par ordonnance du 28 août 2001, le vice-président de la Cour, compte tenu
de l’accord des Parties, a autorisé la présentation par l’Iran d’une pièce addi-
tionnelle portant exclusivement sur la demande reconventionnelle des Etats-
Unis et a fixé au 24 septembre 2001 la date d’expiration du délai pour le dépôt
de cette pièce.

L’Iran a dûment déposé la pièce additionnelle dans le délai ainsi prescrit, et
l'affaire s’est trouvée en état.

14. Lors d’une réunion tenue avec le président de la Cour le 6 novembre
2002, l’agent de l'Iran, sous réserve de confirmation, et l’agent des Etats-Unis
ont exprimé leur accord pour que la procédure orale sur le fond s’ouvre le 17
ou le 18 février 2003; l’agent de l’Iran a par la suite confirmé l’accord de son
gouvernement. Lors de cette réunion, les agents des Parties ont en outre pré-
senté leurs vues sur l’organisation de la procédure orale sur le fond.

Conformément aux articles 54 et 58 du Règlement, la Cour a fixé au 17 février
2003 la date d’ouverture de la procédure orale et a adopté le calendrier de celle-
ci. Par lettres du 19 novembre 2002, le greffier a porté cette décision à la
connaissance des Parties.

15. Au cours de la réunion du 6 novembre 2002, les agents des Parties ont
fait part au président de la Cour de leur décision de ne pas présenter de témoins
lors de la procédure orale. L’agent des Etats-Unis a néanmoins exprimé le vœu
de son gouvernement de produire, conformément aux dispositions de l’ar-
ticle 56 du Règlement, un document nouveau contenant une analyse et des expli-
cations d’experts au sujet d’éléments de preuve déjà versés au dossier de l’af-
faire. L'agent de l’Iran a fait savoir que son gouvernement réservait l’ensemble
de ses droits quant à une telle production. Le 20 novembre 2002, les Etats-
Unis ont déposé un rapport d’expert daté du 18 novembre 2002, ainsi qu'une
copie d’une note diplomatique, datée du 20 novembre 2002, adressée au dépar-
tement d’Etat des Etats-Unis par l’ambassade royale de Norvège à Washing-
ton. Dans une lettre datée du 20 janvier 2003, l’agent de l’Iran a fait savoir à la
Cour que son gouvernement n’avait pas d’objection à la production des docu-

11
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 169

ments susvisés par les Etats-Unis et a prié la Cour que, conformément au para-
graphe 3 de l’article 56 du Règlement, les observations de l’expert de l’Iran sur
le rapport d’expert des Etats-Unis «soient versées au dossier de l’affaire». Le
22 janvier 2003, la Cour a décidé d’autoriser la production desdits documents
par les Etats-Unis et la présentation des observations de l’Iran; le greffier a
porté cette décision à la connaissance des Parties par lettres datées du même
Jour.

16. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au pu-
blic à l’ouverture de la procédure orale sur le fond.

17. Des audiences publiques ont été tenues du 17 février au 7 mars 2003, au
cours desquelles ont été entendus en leurs plaidoiries et réponses sur la demande
de l’Iran et la demande reconventionnelle des Etats-Unis:

. M. H. Zahedin-Labbaf,
. James R. Crawford,

. D. Momtaz,

. Rodman R. Bundy,

. Alain Pellet,

. S. M. Zeinoddin,

. David S. Sellers,

. Michael Bothe.

Pour les Etats-Unis: Vhonorable William H. Taft, IV,
Paul Beaver,

D. Stephen Mathias,

Ronald D. Neubauer,

John Moore,

Ronald J. Bettauer,

Michael J. Mattler,

Michael J. Matheson,
Prosper Weil,

Sean Murphy.

Pour l'Iran:

S<SSS885858

S<SESS5S55

A l’audience, des questions ont été posées par des membres de la Cour, aux-
quelles il a été répondu par écrit, conformément au paragraphe 4 de l’article 61
du Règlement. Chacune des Parties a présenté des observations écrites sur les
réponses de l’autre Partie, conformément à l’article 72 du Règlement.

*

18. Dans la requête, les demandes ci-après ont été formulées par l'Iran:

«Sur la base de ce qui précéde, et en se réservant le droit de completer et
modifier les présentes conclusions en tant que de besoin au cours de la
suite de la procédure en l'affaire, la République islamique prie respectueu-
sement la Cour de dire et juger:

a) que la Cour a compétence en vertu du traité d’amitié pour connaître
du différend et statuer sur les demandes présentées par la République
islamique ;

b) qu’en attaquant et détruisant, les 19 octobre 1987 et 18 avril 1988, les
plates-formes pétrolières mentionnées dans la requête, les Etats-Unis
ont manqué à leurs obligations vis-à-vis de la République islamique,

12
d)

e)

PLATES-FORMES PÉTROLIÈRES (ARRÊT) 170

notamment celles qui découlent de l’article premier et du paragraphe 1
de l’article X du traité d’amitié, ainsi que du droit international;
qu’en adoptant envers la République islamique une attitude manifes-
tement hostile et menaçante qui a abouti à l’attaque et à la destruction
des plates-formes pétrolières iraniennes, les Etats-Unis ont enfreint
l’objet et le but du traité d’amitié, notamment son article premier et le
paragraphe 1 de son article X, ainsi que le droit international;

que les Etats-Unis sont tenus de réparer le préjudice ainsi causé à la
République islamique pour avoir enfreint leurs obligations juridiques
internationales, selon un montant à déterminer par la Cour à un stade
ultérieur de l’instance, le droit de la République islamique d’introduire
et de présenter, le moment venu, à la Cour une évaluation précise des
réparations dues par les Etats-Unis étant réservé; et d’ordonner

tout autre remède que la Cour jugerait approprié.»

19. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de l'Iran,
dans le mémoire:

«A la lumière des faits et des arguments exposés ci-dessus, le Gouver-

nement de la République islamique d’Iran prie la Cour de dire et juger:

L
2:

4.

que la Cour a compétence en vertu du traité d’amitié pour connaître du
différend et statuer sur les demandes présentées par l'Iran;

qu’en attaquant et détruisant, les 19 octobre 1987 et 18 avril 1988, les
plates-formes pétrolières mentionnées dans la requête de l’Iran, les
Etats-Unis ont manqué à leurs obligations vis-à-vis de l'Iran, notam-
ment celles qui découlent de l’article premier, du paragraphe 1 de l’ar-
ticle IV et du paragraphe 1 de l’article X du traité d’amitié, ainsi que du
droit international, et que la responsabilité de ces attaques incombe aux
Etats-Unis;

que les Etats-Unis sont donc tenus de réparer intégralement le préjudice
ainsi causé à l’Iran pour avoir enfreint leurs obligations juridiques
internationales, selon des formes et un montant à déterminer par la
Cour à un stade ultérieur de l’instance, le droit de l’Iran d'introduire et
de présenter, le moment venu, devant la Cour une évaluation précise
des réparations dues par les Etats-Unis étant réservé; et d’ordonner
tout autre remède que la Cour jugerait approprié» ;

dans la «Réplique et réponse à la demande reconventionnelle »:

«En ce qui concerne les demandes de l’Iran, compte tenu des faits et

arguments exposés ci-dessus, et sans préjudice des réserves formulées au
chapitre 12 ci-dessus, le Gouvernement de la République islamique d'Iran
prie la Cour de dire et juger:

I.

qu’en attaquant et détruisant, les 19 octobre 1987 et 18 avril 1988, les
plates-formes pétrolières mentionnées dans la requête de l'Iran, les
Etats-Unis ont manqué à leurs obligations vis-à-vis de l’Iran au regard
du paragraphe 1 de l’article X du traité d’amitié, et que la responsabi-
lité de ces attaques incombe aux Etats-Unis; et

que les Etats-Unis sont donc tenus de réparer intégralement le préjudice
ainsi causé à l’Iran pour avoir enfreint leurs obligations juridiques
internationales, selon des formes et un montant à déterminer par la

13
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 171

Cour à un stade ultérieur de l’instance, le droit de l’Iran d'introduire et
de présenter, le moment venu, devant la Cour une évaluation précise
des réparations dues par les Etats-Unis étant réservé; et d’ordonner

3. tout autre remède que la Cour jugerait approprié.

En ce qui concerne la demande reconventionnelle des Etats-Unis, compte
tenu des faits et arguments exposés ci-dessus, et sans préjudice des réserves
formulées au chapitre 12 ci-dessus et, étant donné l'incertitude existant
actuellement quant à la nature de la demande reconventionnelle des Etats-
Unis, sous réserve en outre du droit de l’Iran de modifier les présentes
conclusions, l’Iran prie la Cour de dire et juger :

1. que la demande reconventionnelle des Etats-Unis n’entre pas dans le
champ d’application du paragraphe 1 de l’article X du traité d’amitié
tel qu’interprété par la Cour en la présente instance, et qu’en consé-
quence cette demande reconventionnelle doit être rejetée:

2. que la demande reconventionnelle des Etats-Unis est, de toute manière,
irrecevable :

a) d’une manière générale, parce que les Etats-Unis n’ont pas satisfait
aux prescriptions de l’article XXI du traité d’amitié en ce qui
concerne le règlement satisfaisant de la demande par la voie diplo-
matique ;

b) en tout état de cause, dans la mesure où elle a trait à des navires qui
n’avaient pas la nationalité des Etats-Unis ou dont le pavillon des
Etats-Unis n’était pas opposable à l’Iran à l’époque;

3. que l’Iran n’a pas, de toute façon, manqué à ses obligations vis-à-vis
des Etats-Unis au regard du paragraphe 1 de l’article X du traité d’ami-
tié tel qu’interprété par la Cour en la présente instance;

4. qu’en conséquence la demande reconventionnelle des Etats-Unis est
rejetée » ;

dans la pièce additionnelle intitulée «Réponse additionnelle à la demande
reconventionnelle » :

«Sur la base des faits et des considérations juridiques exposés dans la
réplique et la réponse à la demande reconventionnelle présentées par l'Iran
et dans la présente pièce de procédure, et sans préjudice des réserves for-
mulées au chapitre 12 desdites réplique et réponse à la demande reconven-
tionnelle et au chapitre VIII ci-dessus et compte tenu de l’incertitude exis-
tant actuellement quant à la nature de la demande reconventionnelle des
Etats-Unis, et sous réserve en outre du droit de l’Iran de modifier les pré-
sentes conclusions, l'Iran prie la Cour, rejetant toutes les conclusions
d’objet contraire, de dire et juger :

que la demande reconventionnelle des Etats-Unis est rejetée.»
Au nom du Gouvernement des Etats-Unis,
dans le «Contre-mémoire et demande reconventionnelle » :

«Sur la base des faits et arguments exposés ci-dessus, le Gouvernement
des Etats-Unis d'Amérique prie la Cour de dire et juger:

1. que les Etats-Unis n’ont pas enfreint leurs obligations envers la Répu-
blique islamique d’Iran au titre du paragraphe 1 de l’article X du traité
d’amitié entre les Etats-Unis et l’Iran; et

14
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 172

2. que les demandes de la République islamique d’Iran doivent en consé-

quence être rejetées.
S’agissant de leur demande reconventionnelle, et conformément à l’ar-

ticle 80 du Règlement de la Cour, les Etats-Unis d'Amérique prient la Cour
de dire et juger:

1.

qu’en attaquant les navires, en mouillant des mines dans le Golfe et en
menant d’autres actions militaires en 1987 et 1988 qui étaient dange-
reuses et dommageables pour le commerce maritime, la République
islamique d’Iran a enfreint ses obligations envers les Etats-Unis au titre
de l’article X du traité de 1955; et

que la République islamique d'Iran est en conséquence tenue de réparer
intégralement le préjudice qu’elle a causé aux Etats-Unis en violant le
traité de 1955, selon des formes et un montant à déterminer par la Cour
à un stade ultérieur de l’instance.

Les Etats-Unis se réservent le droit d'introduire et de présenter, le

moment venu, devant la Cour une évaluation précise des réparations dues
par l'Iran»;

dans la duplique:

«Sur la base des faits et arguments exposés ci-dessus, le Gouvernement

des Etats-Unis d'Amérique prie la Cour de dire et juger:

1.

que les Etats-Unis n’ont pas enfreint leurs obligations envers la Répu-
blique islamique d’Iran au titre du paragraphe 1 de l’article X du traité
de 1955 entre les Etats-Unis et l’Iran; et

2. que les demandes de la République islamique d’Iran doivent en consé-

quence être rejetées.
S'agissant de leur demande reconventionnelle, les Etats-Unis d’Amé-

rique prient la Cour de dire et juger:

1.

rejetant toute conclusion contraire, qu’en attaquant les navires dans le
Golfe avec des mines et des missiles et en menant d’autres actions mili-
taires qui étaient dangereuses et nuisibles pour le commerce maritime,
la République islamique d’Iran a enfreint les obligations qui étaient les
siennes envers les Etats-Unis au titre de l’article X du traité de 1955; et
que la République islamique d’Iran est en conséquence tenue de réparer
intégralement le préjudice qu’elle a causé aux Etats-Unis en violant le
traité de 1955, selon des formes et un montant à déterminer par la Cour
à un stade ultérieur de l’instance.

Les Etats-Unis se réservent le droit d’introduire et présenter, le moment

venu, devant la Cour une évaluation précise des réparations dues par
PIran.»

20. Dans la procédure orale, les conclusions finales ci-après ont été présen-
tées par les Parties:

Au nom du Gouvernement de l'Iran,
à l’audience du 3 mars 2003, concernant la demande de l’Iran:

«La République islamique d’Iran prie respectueusement la Cour, une

fois rejetées toutes demandes et conclusions en sens contraire, de dire et
juger:

15
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 173

1. qu’en attaquant et en détruisant, les 19 octobre 1987 et 18 avril 1988,
les plates-formes pétrolières mentionnées dans la requête de l’Iran, les
Etats-Unis ont manqué à leurs obligations vis-à-vis de l’Iran au regard
du paragraphe 1 de l’article X du traité d’amitié, et que la responsabi-
lité de ces attaques incombe aux Etats-Unis; et

2. que les Etats-Unis sont donc tenus de réparer intégralement le préjudice
ainsi causé à l’Iran pour avoir manqué à leurs obligations juridiques
internationales, selon des formes et un montant à déterminer par la
Cour à un stade ultérieur de l’instance, le droit de l’Iran d’introduire et
de présenter, le moment venu, à la Cour une évaluation précise des
réparations dues par les Etats-Unis étant réservé; et d’ordonner

3. tout autre remède que la Cour jugerait approprié» ;

à l’audience du 7 mars 2003, concernant la demande reconventionnelle des
Etats-Unis:

«La République islamique d’Iran prie respectueusement la Cour, une fois
rejetées toutes demandes et conclusions en sens contraire, de dire et juger:

que la demande reconventionnelle des Etats-Unis est rejetée.»

Au nom du Gouvernement des Etats-Unis,

à l’audience du 5 mars 2003, concernant la demande de l’Iran et la demande
reconventionnelle des Etats-Unis:

«Le Gouvernement des Etats-Unis d’ Amérique prie respectueusement la
Cour de dire et juger:

1) que les Etats-Unis n’ont pas enfreint les obligations qui étaient les leurs
envers la République islamique d’Iran au titre du paragraphe 1 de
l’article X du traité de 1955 entre les Etats-Unis et l’Iran; et

2) que les demandes de la République islamique d’Iran doivent en consé-
quence être rejetées.

S'agissant de leur demande reconventionnelle, les Etats-Unis d’Amé-
rique prient la Cour de dire et juger:

1) une fois rejetée toute conclusion en sens contraire, qu’en attaquant les
navires dans le Golfe avec des mines et des missiles et en menant
d’autres actions militaires dangereuses et nuisibles pour le commerce et
la navigation entre les territoires des Etats-Unis et de la République
islamique d'Iran, celle-ci a enfreint les obligations qui étaient les
siennes envers les Etats-Unis au titre du paragraphe 1 de l’article X
du traité de 1955; et

2) que la République islamique d’Iran est en conséquence tenue de réparer
intégralement le préjudice qu’elle a causé aux Etats-Unis par sa viola-
tion du traité de 1955, selon des formes et un montant à déterminer par
la Cour à un stade ultérieur de l'instance.»

*
* *

21. La Cour a pour tâche en la présente instance de déterminer s’il y a
eu ou non violation du traité de 1955 et, si elle juge que tel est le cas, d’en
tirer les conséquences appropriées au vu des conclusions des Parties. La
Cour est saisie à la fois d’une demande de l’Iran alléguant que les Etats-
Unis ont violé le traité, et d’une demande reconventionnelle des Etats-

16
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 174

Unis alléguant que l'Iran a violé celui-ci. La compétence de la Cour pour
connaître de la demande et de la demande reconventionnelle découlerait
du paragraphe 2 de l’article XXI du traité de 1955.

22. La Cour rappelle que, s’agissant de la demande de l’Iran, la ques-
tion de la compétence a fait l’objet d’un arrêt, rendu le 12 décembre 1996,
dans lequel la Cour a dit avoir «compétence, sur la base du paragraphe 2
de l’article XXI du traité de 1955, pour connaître des demandes formu-
lées par la République islamique d’Iran au titre du paragraphe 1 de l’ar-
ticle X dudit traité» (CZ. J. Recueil 1996 (IT), p. 821, par. 55, alinéa 2);
les Parties ont cependant soulevé, quant au sens ou à la portée exacts de
cet arrêt, certaines questions qui seront examinées plus loin.

Quant à la demande reconventionnelle, la Cour rappelle en outre que,
par ordonnance rendue le 10 mars 1998, elle a déclaré cette demande
recevable et a indiqué que les faits allégués par les Etats-Unis et sur les-
quels ceux-ci s’appuient «sont susceptibles d’entrer dans les prévisions du
paragraphe 1 de l’article X du traité de 1955 tel qu’interprété par la
Cour» et que, dès lors, «celle-ci est compétente pour connaître de la
demande reconventionnelle des Etats-Unis dans la mesure où les faits
allégués ont pu porter atteinte aux libertés garanties par le paragraphe 1
de l’article X» (C.ZJ. Recueil 1998, p. 204, par. 36). Là encore, les
Parties ont soulevé, quant au sens et à la portée de cette décision relative
à la compétence, des questions qui seront examinées plus loin.

Il ressort toutefois des décisions précitées qu'il ne saurait être fait droit
à la demande de l’Iran et à la demande reconventionnelle des Etats-Unis
que pour autant qu’une ou plusieurs violations du paragraphe 1 de l’ar-
ticle X du traité de 1955 peuvent être établies, même si d’autres disposi-
tions du traité peuvent être pertinentes pour interpréter ce paragraphe.
Le paragraphe 1 de l’article X du traité de 1955 est libellé comme suit: «Il
y aura liberté de commerce et de navigation entre les territoires des deux
Hautes Parties contractantes.»

23. Avant de poursuivre, il convient de décrire les circonstances de
l’espèce telles qu’elles ressortent des écritures des deux Parties, étant
constaté que celles-ci, dans leurs grandes lignes, ne sont pas contestées.
Les actions à l’origine de la demande et de la demande reconventionnelle
s'inscrivent dans le contexte des événements survenus dans le golfe Per-
sique entre 1980 et 1988, en particulier du conflit armé entre l’Iran et
VIraq. Ce conflit débuta le 22 septembre 1980, lorsque des forces ira-
quiennes pénétrèrent dans la partie occidentale du territoire iranien, et se
poursuivit jusqu’à l’acceptation par les parties belligérantes, durant
été 1988, d’un cessez-le-feu conformément à la résolution 598 (1987) du
Conseil de sécurité de l'Organisation des Nations Unies du 20 juillet 1987.
Au cours de la guerre, des combats se déroulérent sur les territoires des
deux Etats, mais le conflit s’étendit également au golfe Persique — voie
internationale d’échanges et de transport d’importance majeure — et per-
turba le commerce et la navigation dans la région. Dés le début du
conflit, le 22 septembre 1980, l'Iran établit une zone défensive d’exclusion
le long de ses côtes; peu après, au début du mois d’octobre 1980, l’Iraq

Li
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 175

instaura une «zone de guerre interdite», puis une «zone navale d’exclu-
sion totale» dans la partie septentrionale du golfe Persique. En 1984,
l’Iraq commença à attaquer des navires dans le golfe Persique, notam-
ment des pétroliers qui transportaient du pétrole iranien. Ce furent les
premiers incidents de ce qui devait plus tard être appelé la «guerre des
pétroliers »: entre 1984 et 1988, des navires de commerce et des bâtiments
de guerre de diverses nationalités, y compris des navires neutres, furent
attaqués par des avions, des hélicoptères, des missiles ou des navires de
guerre, ou heurtèrent des mines dans les eaux du golfe Persique. Les
forces navales des deux parties belligérantes menaient des opérations dans
la région, mais l’Iran nie être responsable de quelque action que ce soit, à
l’exception d'incidents concernant des navires ayant refusé l’arraisonne-
ment et la fouille demandés en bonne et due forme. Les Etats-Unis attri-
buent à l'Iran la responsabilité de certains incidents, alors que l'Iran
laisse entendre que l’Iraq en était responsable.

24. A l’époque, un certain nombre d’Etats prirent des mesures en vue
d’assurer la sécurité de leurs navires faisant route dans le golfe Persique. A
la fin de 1986 et au début de 1987, le Gouvernement du Koweït se déclara
préoccupé par les attaques que, selon lui, l’Iran menait contre ses navires
marchands présents dans le golfe Persique. Aussi demanda-t-il aux Etats-
Unis, au Royaume-Uni et à l’Union soviétique de «faire passer ... sous
leur pavillon» certains de ces navires afin d’assurer leur protection. A la
suite de cette demande, la Kuwaiti Oil Tanker Company put affréter un
certain nombre de navires soviétiques et faire passer quatre navires sous
pavillon britannique et onze sous pavillon américain. En outre, le Gou-
vernement des Etats-Unis accepta de fournir une escorte navale a tous les
navires battant pavillon américain faisant route dans le golfe Persique afin
de prévenir de nouvelles attaques; ces missions d’escorte débutèrent en
juillet 1987, sous couvert de I’«Operation Earnest Will» («volonté réso-
lue»). Parallèlement, d’autres puissances étrangères, notamment la Bel-
gique, la France, l'Italie, les Pays-Bas et le Royaume-Uni, dépêchèrent des
bâtiments de guerre dans la région pour protéger le trafic maritime inter-
national. Malgré ces efforts, un certain nombre de navires, parmi lesquels
des navires koweïtiens réimmatriculés, des navires marchands transpor-
tant du pétrole koweïtien et des bâtiments de guerre participant à l’opé-
ration «Earnest Will», subirent des attaques ou heurtèrent des mines dans
le golfe Persique entre 1987 et la fin du conflit.

25. Deux attaques dirigées contre des navires présentent un intérêt
particulier en l'espèce. Le 16 octobre 1987, le pétrolier koweitien
Sea Isle City, réimmatriculé aux Etats-Unis, fut touché par un missile
près du port de Koweït. Les Etats-Unis attribuèrent cette attaque à Iran
et, trois jours plus tard, le 19 octobre 1987, affirmant agir en légitime
défense, ils attaquèrent des installations iraniennes de production de
pétrole offshore. Des forces navales américaines lancèrent une attaque
contre les complexes de Reshadat [« Rostam»] et de Resalat [« Rakhsh»],
au cours de laquelle les plates-formes R-7 et R-4 du complexe de Resha-
dat furent détruites. Le 14 avril 1988, le navire de guerre américain USS

18
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 176

Samuel B. Roberts, de retour d’une mission d’escorte, heurta une mine
dans les eaux internationales à proximité de Bahreïn; quatre jours plus
tard, les Etats-Unis, se prévalant à nouveau du droit de légitime défense,
attaquèrent simultanément et détruisirent avec leurs forces navales les
complexes de Nasr [«Sirri»] et de Salman [«Sassan »].

26. Ces attaques menées par des forces américaines contre les plates-
formes iraniennes constituent selon l’Iran une violation du traité de 1955;
et les attaques contre le Sea Isle City et l'USS Samuel B. Roberts sont
invoquées par les Etats-Unis pour affirmer qu'ils ont agi en état de légi-
time défense. La demande reconventionnelle des Etats-Unis ne se limite
cependant pas à ces attaques; selon les Etats-Unis, l’Iran a manqué aux
obligations qui lui incombaient en vertu du paragraphe | de l’article X du
traité de 1955 «en attaquant des navires dans le Golfe à l’aide de mines et
de missiles et en menant d’autres actions militaires dangereuses et nui-
sibles pour le commerce et la navigation entre le territoire des Etats-Unis et
celui de la République islamique d’Iran». Selon les Etats-Unis, l'Iran a
mené une politique agressive et est responsable de plus de deux cents
attaques de navires neutres dans les eaux internationales et les eaux ter-
ritoriales d'Etats du golfe Persique. L’Iran nie être responsable de ces
attaques, menées selon lui par l’Iraq, qui aurait eu intérêt à internationa-
liser le conflit. L’Iran affirme en outre que l’attitude de ses autorités et les
mesures prises par ses forces navales dans le golfe Persique étaient de
nature uniquement défensive. Il souligne que l’Iraq était Etat agresseur
dans ce conflit, et affirme que ce pays recevait un soutien diplomatique,
politique, économique et militaire d’un certain nombre d’Etats tiers qui
n'étaient pas officiellement parties au conflit, notamment le Koweït,
l'Arabie saoudite et les Etats-Unis.

*

27. La Cour examinera tout d’abord une argumentation a laquelle les
Etats-Unis semblent attribuer un certain caractère préliminaire. Les Etats-
Unis, attribuant à l’Iran un comportement illicite, à savoir la violation du
traité de 1955 ainsi que d’autres règles du droit international régissant
l'emploi de la force, prient la Cour de rejeter la demande de l’Iran et de
lui refuser la réparation qu’il sollicite. Ils invoquent ce qu’ils présentent
comme trois principes connexes. Premièrement, une partie qui a adopté
un comportement inapproprié en rapport avec l’objet d’un différend n’a
pas droit à réparation; selon les Etats-Unis, au moment de leurs actions
contre les plates-formes, l’Iran avait lancé des attaques armées manifes-
tement illicites contre des navires américains et d’autres navires neutres
dans le golfe Persique, et il a en la présente instance fourni à la Cour une
version déformée des faits de la cause. Deuxièmement, une partie ayant
elle-même méconnu des obligations identiques à celles sur lesquelles se
fonde sa requête n’a pas droit à réparation; or l’Iran avait, d’après les
Etats-Unis, lui-même violé les obligations «mutuelles et réciproques »
découlant du traité de 1955. Troisièmement, le demandeur n’a pas droit à

19
PLATES-FORMES PÉTROLIÈRES (ARRÊT) E77

réparation lorsque les actes dont il se plaint sont la conséquence de son
propre comportement illicite. Ainsi, selon les Etats-Unis, les attaques
contre les plates-formes étaient la conséquence du comportement illicite
qui avait été celui de l’Iran dans le golfe Persique.

28. L’Iran répond que la notion de «mains propres» sur laquelle re-
posent ces arguments des Etats-Unis, «tout en exprimant et en incorporant
des principes de droit fondamentaux inspirés de la bonne foi, n’est pas une
institution juridique autonome». Il soutient que cette notion requiert, pour
être mise en œuvre, l'intervention d’autres institutions ou règles juridiques.
L’Iran affirme que c’est dans le cadre de demandes relatives à la protection
diplomatique que peut être invoqué l’argument selon lequel le «propre
comportement illicite du plaignant» constituerait un motif d’irrecevabilité
d’une demande; ce principe concernerait uniquement les «mains propres»
d’un ressortissant étranger, mais serait dépourvu de pertinence s’agissant
de réclamations directes d'Etat à Etat. Selon l'Iran, dans les réclamations
de cette nature, ce principe ne peut avoir de signification juridique qu’au
stade du fond, et uniquement à celui de la fixation du montant de la répa-
ration, mais ne prive pas un Etat de son droit à se présenter en Justice.

29. La Cour note que ces questions ont été soulevées pour la première
fois par les Etats-Unis dans leur contre-mémoire, après l’arrêt de la Cour
du 12 décembre 1996 sur l’exception préliminaire à sa compétence for-
mulée par les Etats-Unis. Dans cette pièce, les Etats-Unis abordaient ces
questions in fine, aprés avoir exposé leurs arguments sur le fond, et non a
titre de question préliminaire. Dans leurs écritures ultérieures et leurs
plaidoiries, ils ont présenté ces arguments comme si ceux-ci revétaient
plutôt un caractère préliminaire, sans toutefois aller jusqu’à donner à
penser qu'il s’agissait de questions de recevabilité, devant être examinées
avant tout examen au fond. Normalement, une exception à la recevabilité
consiste à affirmer que, quand bien même la Cour serait compétente et les
faits exposés par l’Etat demandeur seraient tenus pour exacts, il n’en
existe pas moins des raisons pour lesquelles il n’y a pas lieu pour la Cour
de statuer au fond. Tel n’est pas le cas en l’espèce. Les Etats-Unis ne
demandent pas à la Cour de juger les prétentions de l’Iran irrecevables;
ils lui demandent de les écarter. Ils ne prétendent pas que la Cour devrait
être empêchée d’examiner la demande iranienne quant au fond en raison
du comportement de l’Iran; ils font plutôt valoir que, par ce comporte-
ment, l’Iran «s’est lui-même ôté tout droit à la réparation qu'il cherche a
obtenir devant la Cour», ou qu’«il ne saurait se voir reconnaître aucun
droit à réparation en l’espèce». Les Etats-Unis invitent la Cour à conclure
«que les mesures qu'ils ont prises contre les plates-formes étaient la
conséquence de l’emploi illicite de la force par l’Iran lui-même» et es-
timent que la Cour devrait assortir cette conclusion «des conséquences
juridiques pertinentes». La Cour note que, pour parvenir à cette conclu-
sion, il lui faudrait examiner les actions de l’Iran et des Etats-Unis dans le
golfe Persique durant la période pertinente — ce qu’elle doit également
faire pour statuer sur la demande iranienne et la demande reconvention-
nelle des Etats-Unis.

20
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 178

30. C’est pourquoi la Cour n’est pas tenue, à ce stade de son arrêt, de
se pencher sur la conclusion des Etats-Unis tendant à ce que la demande
de I’Iran soit rejetée et à ce que la réparation qu'il sollicite lui soit refusée
en raison du comportement attribué à l’Iran. La Cour va maintenant exa-
miner les demandes formulées par l'Iran et les moyens de défense invo-
qués par les Etats-Unis.

* Le *

31. Ainsi qu'il a été noté ci-dessus (paragraphe 21), le différend, en la
présente espèce, a été porté devant la Cour sur la base de compétence
constituée par le paragraphe 2 de l’article XXI du traité de 1955, selon
lequel

«Tout différend qui pourrait s'élever entre les Hautes Parties
contractantes quant à l’interprétation ou à l’application du présent
traité et qui ne pourrait pas être réglé d’une manière satisfaisante par
la voie diplomatique sera porté devant la Cour internationale de Jus-
tice, à moins que les Hautes Parties contractantes ne conviennent de
le régler par d’autres moyens pacifiques. »

Par son arrêt du 12 décembre 1996, la Cour s’est déclarée compétente, sur
la base de cet article, «pour connaître des demandes formulées par la
République islamique d’Iran au titre du paragraphe 1 de l’article X dudit
traité» (C.J. Recueil 1996 (IT), p. 821, par. 55, alinéa 2), lequel dispose,
ainsi qu’il a été indiqué plus haut (paragraphe 22), qu’«[i]ll y aura liberté
de commerce et de navigation entre les territoires des deux Hautes Parties
contractantes». Dans les motifs de cet arrêt, la Cour a indiqué qu’un
autre article du traité sur lequel s’appuyait l’Iran, l’article IV (qui a pour
objet le traitement que chacune des parties accorde aux ressortissants et
aux sociétés de l’autre partie), ne saurait «fonder la compétence de la
Cour» (ibid., p. 816, par. 36). Elle a estimé en outre que l’article premier
du traité, aux termes duquel «{[i]l y aura paix stable et durable et amitié
sincère entre les Etats-Unis d'Amérique et l'Iran», tout en étant «de
nature à éclairer l’interprétation des autres dispositions du traité» et
n'étant pas ainsi «sans portée juridique pour une telle interprétation, ...
ne saurait, pris isolément, fonder la compétence de la Cour» (ibid.,
p. 815, par. 31). Il incombe donc à la Cour de rechercher s’il y a eu viola-
tion par les Etats-Unis des dispositions du paragraphe 1 de l’article X; les
autres dispositions du traité ne sont pertinentes que dans la mesure où
elles peuvent avoir une incidence sur l’interprétation ou l’application de
ce texte.

32. A cet égard, la Cour relève que, selon les Etats-Unis, l’alinéa d) du
paragraphe 1 de l’article XX du traité permet de trancher la question de
l'existence d’une violation de leurs obligations en vertu de l’article X. Ce
paragraphe dispose que:

«Le présent traité ne fera pas obstacle à l’application de mesures:

21
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 179

d) ... nécessaires à l’exécution des obligations de l’une ou l’autre des
Hautes Parties contractantes relatives au maintien ou au réta-
blissement de la paix et de la sécurité internationales ou à la pro-
tection des intérêts vitaux de cette Haute Partie contractante sur
le plan de la sécurité.»

Les Etats-Unis soutiennent que les actions dont l’Iran se plaint étaient
des mesures nécessaires à la protection de leurs intérêts vitaux sur le plan
de la sécurité et que, par conséquent, quand bien même ces actions
auraient constitué une violation du paragraphe 1 de l’article X du traité
— ce que contestent les Etats-Unis —, elles étaient justifiées aux termes
de l’alinéa d) du paragraphe 1 de l’article XX du traité lui-même, et
qu’elles ne constituent donc pas une violation de ce dernier.

33. Dans l’arrêt qu’elle a rendu le 12 décembre 1996 sur l’exception
préliminaire des Etats-Unis, la Cour a jugé que l'alinéa d) du para-
graphe 1 de l’article XX n’ouvre pas une exception d’incompétence,
mais «offre seulement aux Parties [, le cas échéant,] une défense au
fond» (C.LJ. Recueil 1996 (IT), p. 811, par. 20). Conformément au
paragraphe 2 de l’article XXI du traité, il appartient aujourd’hui à la
Cour, dès lors qu’une telle défense est présentée par les Etats-Unis, d’inter-
préter et d’appliquer cet alinéa.

34. Ainsi qu’il a été rappelé dans l’arrêt en question, la Cour a eu
l’occasion, en l'affaire des Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), de se pen-
cher sur une disposition contenue dans un autre traité conclu par les
Etats-Unis et dont le texte est en substance identique à celui de l’alinéa d)
du paragraphe 1 de l’article XX. Il s’agissait de l’alinéa d) du para-
graphe 1 de l’article XXI du traité d’amitié, de commerce et de navigation
de 1956 entre les Etats-Unis et le Nicaragua. Dans l’arrêt rendu en
cette affaire, la Cour a fait observer que:

«Les Parties s’étant réservé chacune par [cette disposition] ... du
traité ... la faculté de déroger aux autres dispositions de cet instru-
ment, la possibilité d’invoquer les clauses de cet article doit être exami-
née dès lors qu’une contradiction apparaît entre certaines conduites
des Etats-Unis et les dispositions pertinentes du traité.» (C.LJ.
Recueil 1986, p. 117, par. 225.)

Si en la présente espèce la Cour est convaincue par l’argument des Etats-
Unis selon lequel les actions menées contre les plates-formes pétrolières
étaient, dans les circonstances de l’espèce, des «mesures ... nécessaires ...
a la protection des intéréts vitaux [des Etats-Unis] ... sur le plan de la
sécurité» au sens de l’alinéa d) du paragraphe 1 de l’article XX du traité
de 1955, elle doit en conclure qu'aucune violation du paragraphe 1 de
l’article X du traité n’a été établie.

35. Pour faire droit à la demande de lIran, la Cour doit être convain-
cue à la fois que les actions des Etats-Unis dont se plaint l’Iran ont porté

22
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 180

atteinte à la liberté de commerce entre les territoires des Parties garantie
par le paragraphe 1 de l’article X, et que ces actions n'étaient pas justi-
fiées par la nécessité d’assurer la protection des intérêts vitaux des Etats-
Unis sur le plan de la sécurité, au sens de l’alinéa d) du paragraphe 1 de
l’article XX. La question se pose toutefois de savoir dans quel ordre la
Cour doit examiner ces questions d’interprétation et d’application du
traité. Dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci, la Cour a commencé par rechercher si la conduite
des Etats-Unis constituait prima facie une violation d’autres dispositions
du traité. Elle en a conclu que les Etats-Unis avaient «commis des actes
qui sont en contradiction avec les termes de ce traité», ajoutant toutefois
qu’il en était ainsi «pour autant que les exceptions de l’article XXI» du
traité de 1956, qui concernaient notamment la protection des intérêts
vitaux d’une partie sur le plan de la sécurité, «ne puissent être invoquées
pour justifier les actes incriminés» (C.ZJ. Recueil 1986, p. 140-141,
par. 280). La Cour a donc examiné en premier lieu les dispositions de
fond du traité de 1956 dont la violation avait été alléguée, avant de se
pencher sur l’article XXI du traité, considérant ainsi que cet article pré-
voyait des «exceptions» aux obligations de fond énoncées dans d’autres
articles du traité (voir ibid., p. 116, par. 222).

36. En la présente espèce, les Etats-Unis ont soutenu que l’alinéa d) du
paragraphe 1 de l’article XX du traité de 1955 ne constituait pas une limi-
tation au paragraphe | de l’article X, pas plus qu’il n’y dérogeait; il s’agit
selon eux d’une disposition de fond qui, en même temps et sur le même
plan que le paragraphe 1 de l’article X, détermine, définit et délimite les
obligations des parties. Les Etats-Unis affirment donc qu’il n’existe
aucune raison impérieuse d’examiner la question de la violation du para-
graphe 1 de l’article X avant de se pencher sur l’alinéa d) du para-
graphe 1 de l’article XX. Ils suggèrent que la Cour peut rejeter la demande
de l’Iran soit au motif que les actions menées par les Etats-Unis n’ont pas
entraîné une violation du paragraphe 1 de l’article X, soit au motif que
ces actions étaient des mesures nécessaires à la protection des intérêts
vitaux des Etats-Unis sur le plan de la sécurité, et donc qu’elles étaient
autorisées par l’alinéa d) du paragraphe 1 de l’article XX. Sur cette base,
les Etats-Unis estiment que l’ordre dans lequel les questions seront abor-
dées relève de la discrétion de la Cour.

37. L’ordre dans lequel les articles du traité de 1956 ont été examinés
en l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci n’a pas, selon la Cour, été dicté par l’économie du traité; il
illustre plutôt le principe selon lequel la Cour «reste libre dans le choix
des motifs sur lesquels elle fondera son arrêt» (Application de la conven-
tion de 1902 pour régler la tutelle des mineurs, arrêt, C.I.J. Recueil 1958,
p. 62). En la présente espèce, la Cour est d’avis que des considérations
particulières incitent à examiner l’application de l’alinéa d) du para-
graphe 1 de l’article XX avant d’aborder le paragraphe 1 de l’article X.
Il est indéniable que le différend initial entre les Parties portait sur la licéité
des actions menées par les Etats-Unis, à la lumière du droit international

23
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 181

relatif à l’emploi de la force. A l’époque, aucune des deux Parties n’a
mentionné le traité de 1955. Les Etats-Unis soutenaient alors que leurs
attaques contre les plates-formes pétrolières étaient justifiées au titre de la
légitime défense, en réponse à ce qu'ils considéraient comme des agres-
sions armées de l’Iran, raison pour laquelle ils ont porté leurs actions à la
connaissance du Conseil de sécurité conformément à l’article 51 de la
Charte des Nations Unies. Devant la Cour, les Etats-Unis ont continué
d'affirmer que l'exercice du droit de légitime défense justifiait leurs
actions; ils soutiennent que, même si la Cour devait conclure que leurs
actions n’entraient pas dans le champ d’application de l’alinéa d) du
paragraphe | de l’article XX, elles n'étaient pas illicites, en tant qu'elles
constituaient des actes de légitime défense nécessaires et appropriés.

38. En outre, ainsi que les Etats-Unis eux-mêmes le reconnaissent dans
leur duplique, «[IJes aspects de la présente espèce touchant à la légitime
défense soulèvent des questions de la plus haute importance pour l’en-
semble des membres de la communauté internationale», et les deux Parties
conviennent que la présente affaire est loin d’être sans incidences en matière
d’emploi de la force, même si elles tirent de ce constat des conclusions
opposées. La Cour considère donc que, dans la mesure où la compétence
que lui confère le paragraphe 2 de l’article XXI du traité de 1955 l’autorise
à examiner ces questions et à se prononcer sur celles-ci, elle doit le faire.

39. Les Parties sont en désaccord sur la question du lien entre la légi-
time défense et l’alinéa d) du paragraphe 1 de l’article XX du traité,
s’agissant notamment de la compétence de la Cour. Les Etats-Unis sou-
lignent qu’en l’espèce, en vertu du paragraphe 2 de l’article XXI du traité
de 1955, la Cour a compétence uniquement en ce qui concerne l’interpré-
tation et l’application de ce traité, et non directement pour apprécier la
licéité, au regard du droit international général, de toute action menée
par l’une ou l’autre Partie. Ils ont soutenu ce qui suit: |

«La Cour n’a ... pas besoin de traiter la question de la légitime
défense... Le champ d’application de l’exception prévue à l’alinéa d)
du paragraphe 1 de l’article XX ne se limite pas aux actions qui
répondraient aussi aux conditions de la légitime défense imposées
par le droit international coutumier et par la Charte des
Nations Unies.»

Ils n’en affirment pas pour autant que le traité les libère, dans les rela-
tions entre les parties, des obligations prescrites par le droit international
en matière d’emploi de la force, mais simplement que, si une partie justifie
une action donnée en invoquant l’alinéa d) du paragraphe 1 de lar-
ticle XX, cette action doit être appréciée uniquement en fonction des cri-
tères énoncés dans cette disposition, et que la compétence conférée à la
Cour par le paragraphe 2 de l’article XXI du traité ne va pas plus loin.

40. De l’avis de la Cour, il s’agit ici d’une question d'interprétation du
traité, et en particulier de l’alinéa d) du paragraphe 1 de l’article XX. Il y
a lieu de déterminer si les parties au traité de 1955, en précisant dans
celui-ci qu’il «ne fera pas obstacle à l’application de mesures ... nécessaires

24
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 182

... ala protection des intérêts vitaux ... sur le plan de la sécurité» de l’une
ou de l’autre des parties, avaient l’intention de lui donner un tel effet,
méme lorsque ces mesures impliquaient un recours a la force armée; et,
dans l’affirmative, si les parties envisageaient ou admettaient une limita-
tion selon laquelle un tel recours devrait étre compatible avec les condi-
tions énoncées par le droit international. Dans l’affaire des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci, la Cour a estimé
que «des mesures de légitime défense, individuelle ou collective, peuvent
étre considérées comme entrant dans la catégorie plus vaste des mesures
qualifiées à l’article XXI» — dont le texte correspond en l’occurrence a
l’article XX du traité de 1955 — «de «nécessaires à la protection des inté-
rêts vitaux» d’une partie» (C.I.J. Recueil 1986, p. 117, par. 224), et elle a
cité un extrait des travaux de la commission des affaires étrangères du
Sénat des Etats-Unis tendant à prouver que telle avait été intention des
Parties (ibid. ). Cette approche concorde avec le point de vue selon lequel,
lorsque l’alinéa d) du paragraphe 1 de l’article XX est invoqué pour jus-
tifier que soient prises, au nom de la légitime défense, des mesures impli-
quant un recours à la force armée, l’interprétation et l’application de cet
article supposent nécessairement une appréciation des conditions d’exer-
cice de la légitime défense au regard du droit international.

41. Il convient de ne pas perdre de vue qu’aux termes de l’article pre-
mier du traité de 1955, cité au paragraphe 31 ci-dessus, «[i]l y aura paix
stable et durable et amitié sincère entre les Etats-Unis d'Amérique et
l'Iran». En 1996, la Cour a dit que cet article était «de nature à éclairer
l'interprétation des autres dispositions du traité» (C.J. Recueil 1996
(IL), p. 815, par. 31). Une interprétation de l’alinéa d) du paragraphe 1
de l’article XX selon laquelle les «mesures» qui y sont prévues pourraient
même comprendre un recours illicite à la force par une partie contre
l’autre ne serait guère compatible avec l’article premier. En outre, confor-
mément aux règles générales d’interprétation des traités telles qu’elles ont
trouvé leur expression dans la convention de Vienne de 1969 sur le droit
des traités, l'interprétation doit tenir compte «de toute règle pertinente de
droit international applicable dans les relations entre les parties» (ali-
néa c) du paragraphe 3 de l’article 31). La Cour ne saurait admettre que
l'alinéa d) du paragraphe 1 de l’article XX du traité de 1955 ait été conçu
comme devant s’appliquer de manière totalement indépendante des règles
pertinentes du droit international relatif à l'emploi de la force, de sorte
qu’il puisse être utilement invoqué, y compris dans le cadre limité d’une
réclamation fondée sur une violation du traité, en cas d’emploi illicite de
la force. L'application des règles pertinentes du droit international relatif
à cette question fait donc partie intégrante de la tâche d’interprétation
confiée à la Cour par le paragraphe 2 de l’article XXI du traité de 1955.

42. La Cour estime par conséquent que la compétence que lui confère
le paragraphe 2 de l’article XXI du traité de 1955 pour régler toute ques-
tion concernant l'interprétation ou l’application de — notamment —
l'alinéa d) du paragraphe 1 de l’article XX de ce traité l’autorise aussi, en
tant que de besoin, à déterminer si une action présentée comme justifiée

25
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 183

par ce paragraphe constituait ou non un recours illicite à la force au
regard du droit international applicable en la matière, à savoir les dispo-
sitions de la Charte des Nations Unies et du droit international coutu-
mier. Elle souligne toutefois que sa compétence demeure limitée à celle
que lui confère le paragraphe 2 de l’article XXI du traité de 1955. La
Cour demeure consciente qu’elle n’a que la compétence que lui confère le
consentement des parties.

*

43. La Cour commencera donc par examiner l’application de l’ali-
néa d) du paragraphe 1 de l’article XX du traité de 1955, ce qui, dans les
circonstances de l’espèce, et ainsi qu’il a été expliqué plus haut, fait inter-
venir le principe de l’interdiction en droit international de l’emploi de la
force et sa limitation constituée par le droit de légitime défense. Compte
tenu de cette disposition, une partie au traité peut étre fondée a prendre
certaines mesures qu’elle considère «nécessaires» à la protection de ses
intérêts vitaux sur le plan de la sécurité. Ainsi que la Cour l’a souligné en
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci à l’égard de la disposition équivalente du traité de 1956 entre les
Etats-Unis d'Amérique et le Nicaragua, «les mesures ne doivent pas sim-
plement tendre a protéger les intéréts vitaux de sécurité de la partie qui
les adopte; elles doivent étre «nécessaires» a cette fin»; en outre, la ques-
tion de savoir si une mesure donnée est «nécessaire» ne «reléve pas de
l'appréciation subjective de la partie intéressée» (C.J. Recueil 1986,
p. 141, par. 282), et peut donc être évaluée par la Cour. En l’espèce, la
question de savoir si les mesures adoptées étaient «nécessaires» recoupe
en partie celle de leur validité en tant qu’actes de légitime défense. Ainsi
que la Cour l’a relevé dans sa décision de 1986, les critères de nécessité et
de proportionnalité doivent être respectés pour qu’une mesure puisse être
qualifiée d’acte de légitime défense (voir ibid, p. 103, par. 194, et para-
graphe 74 ci-dessous).

44. La Cour observe à cet égard qu’il n’est pas contesté par les Parties
que, durant la guerre entre l’Iran et l’Iraq, la navigation neutre dans le golfe
Persique avait été considérablement entravée et avait subi des pertes et de
graves dommages. Elle relève également que cette situation était dans une
large mesure le résultat de la présence de mines et de champs de mines posés
par les deux parties au conflit. La Cour n’a pas compétence pour s’interro-
ger sur la question de savoir si et dans quelle mesure l’Iran et l’Iraq se sont
conformés aux règles de droit international applicables aux conflits armés
sur mer. Elle peut toutefois prendre note de ces circonstances, qui selon les
Etats-Unis étaient pertinentes aux fins de leur décision de mener contre
l’Iran les actions considérées par eux comme nécessaires pour protéger leurs
intérêts vitaux sur le plan de la sécurité. La licéité des mesures prises par les
Etats-Unis n’en doit pas moins être évaluée au regard de l’alinéa d) du
paragraphe 1 de l’article XX du traité de 1955, à la lumière du droit inter-
national relatif à l’emploi de la force en cas de légitime défense.

26
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 184

45. Les Etats-Unis n’ont jamais contesté que leurs actions dirigées
contre les plates-formes iraniennes relevaient de l’emploi de la force
armée. Certains détails des attaques, pour autant qu'ils aient été établis
par les pièces soumises à la Cour, peuvent être pertinents pour l’évalua-
tion de la licéité de ces actions. Ainsi qu’il a été indiqué plus haut, des
attaques ont été menées à deux reprises, le 19 octobre 1987 et le 18 avril
1988. La Cour examinera si chacune d’entre elles satisfait aux conditions
de l’alinéa d) du paragraphe 1 de l’article XX, tel qu’interprété a la
lumière des règles pertinentes du droit international.

*

46. Les premières installations attaquées, le 19 octobre 1987, furent
celles du complexe de Reshadat, qui comprenait trois plates-formes de
forage et de production — R-3, R-4 et R-7 — reliées a vingt-sept puits de
pétrole. Le pétrole brut provenant de la plate-forme R-3 était acheminé
par oléoduc sous-marin jusqu’a la plate-forme R-4, puis, avec le pétrole
brut produit par cette derniére, jusqu’a la plate-forme R-7, qui abritait a
la fois des installations de production et des quartiers d’habitation. Cette
dernière plate-forme était par ailleurs jointe par oléoduc sous-marin à un
autre complexe, celui de Resalat, qui comprenait trois plates-formes de
forage et de production reliées entre elles, appelées R-1. Après séparation
de l’eau et du gaz, la totalité du pétrole brut produit par les complexes de
Reshadat et de Resalat était transportée par oléoduc sous-marin de la
plate-forme R-7 à l’île de Lavan. Au moment des attaques menées par les
Etats-Unis, ces complexes ne produisaient pas de pétrole, du fait des
dommages causés par les attaques iraquiennes en octobre 1986 et en
juillet et août 1987. Au cours de la procédure, l’Iran a affirmé que, en
octobre 1987, la réparation des plates-formes était quasiment achevée.
Les Etats-Unis ont toutefois contesté cette assertion (voir ci-après, para-
graphes 65 et 93).

47. Le 19 octobre 1987, quatre destroyers de la marine américaine,
accompagnés d’unités d’appui naval et aérien, s’approchèrent de la plate-
forme R-7 de Reshadat. Les forces américaines l’ayant prévenu par radio
de l’imminence de l’attaque, le personnel iranien évacua les lieux. Les
forces des Etats-Unis ouvrirent alors le feu sur la plate-forme. Un détache-
ment monta ensuite sur celle-ci et procéda à sa fouille, puis y plaça des
charges explosives qu’il mit a feu. Les navires américains se dirigèrent
alors vers la plate-forme R-4, dont le personnel avait entamé l’évacua-
tion. D’après les propos d’un porte-parole du Pentagone, cités dans la
presse et non démentis par les Etats-Unis, le plan initial ne prévoyait pas
l’attaque de la plate-forme R-4, qui s’est présentée comme une «cible
d’occasion». Après un tir de reconnaissance, les forces des Etats-Unis
montèrent sur la plate-forme pour procéder à une fouille, puis la détrui-
sirent elle aussi à l’explosif. Cette attaque se solda par la destruction
quasi totale de la plate-forme R-7 et de graves dommages à la plate-
forme R-4. Bien que ladite attaque ait visé seulement le complexe de

27
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 185

Reshadat, elle affecta également les opérations du complexe de Resalat.
L’Iran affirme que la production des complexes de Reshadat et Resalat
fut interrompue pendant plusieurs années.

48. Dans une lettre adressée au Conseil de sécurité des Nations Unies,
les Etats-Unis décrivirent cette attaque et expliquèrent ce qui, selon eux,
la justifiait, dans les termes qui suivent (lettre du représentant permanent
des Etats-Unis auprès des Nations Unies en date du 19 octobre 1987,
doc. S/19219):

«En application de l’article 51 de la Charte des Nations Unies, je
tiens à faire savoir, au nom de mon gouvernement, que les forces
américaines ont exercé le droit de légitime défense que leur reconnaît
le droit international en ripostant aux attaques lancées contre des
bâtiments américains dans le golfe Persique par la République isla-
mique d'Iran.

Le 16 octobre 1987, vers 23 heures (heure d’été de New York), un
missile Silkworm tiré par les forces iraniennes à partir du territoire
iraquien qu’occupent les troupes iraniennes a touché le Sea Isle City,
pétrolier battant pavillon américain, dans les eaux territoriales du
Koweït. Cette attaque n’est que la dernière d’une série de tirs de mis-
siles contre des bâtiments battant pavillon américain et contre
d’autres navires de commerce non belligérants dans les eaux du
Koweït. Elle s’ajoute au demeurant, comme celles qui l’ont précédée,
à une série d’attaques armées illégales que les forces iraniennes ont
lancées contre les Etats-Unis, y compris le mouillage de mines auquel
il a été procédé dans les eaux internationales en vue de couler ou
d’endommager des navires battant pavillon américain, ainsi que des
tirs non provoqués contre des aéronefs américains.

Le 19 octobre, vers 7 heures (heure d’été de New York), des na-
vires de guerre américains ont détruit la plate-forme militaire ira-
nienne au large de Reshadat (Rostam) dans les eaux internationales
du golfe Persique. Les forces militaires se trouvant sur cette plate-
forme ont mené diverses actions dirigées contre des bâtiments bat-
tant pavillon américain et contre des bâtiments et aéronefs non
belligérants. Ils ont suivi par radar et par d’autres moyens les mouve-
ments de convois américains et coordonné le mouillage de mines sur
le passage de nos convois: ils ont participé à des attaques menées
contre des navires non belligérants par des petites embarcations et
ont tiré sur des hélicoptères militaires américains, le 8 octobre 1987,
notamment. Des sommations ont été faites afin que la plate-forme
puisse être évacuée.» /Traduction du Secrétariat de l'Organisation
des Nations Unies. ]

49. Dans leur contre-mémoire, les Etats-Unis établissent un lien entre
l’argument invoqué à l’époque des faits, selon lequel ils auraient exercé
leur droit de légitime défense, et l’application de l’alinéa d) du para-
graphe 1 de l’article XX du traité de 1955. Ils font valoir que les actions
menées par l’Iran pendant la période considérée représentaient une

28
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 186

menace pour leurs intérêts vitaux sur le plan de la sécurité, les attaques
répétées de cet Etat contre des navires neutres compromettant le com-
merce maritime dans le golfe Persique. Les Etats-Unis affirment égale-
ment que la vie de leurs ressortissants était menacée, que les navires de la
marine américaine chargés d’assurer la sécurité voyaient leur mission
sérieusement entravée, et que tant le Gouvernement des Etats-Unis que
des ressortissants américains avaient subi de graves préjudices financiers.
Selon les Etats-Unis, il était manifeste que des actions diplomatiques ne
constituaient pas un moyen approprié de dissuader l’Iran de mener des
attaques: «[a]Jussi une intervention armée en légitime défense était-elle la
seule solution qui s’offrait [à eux] pour empêcher de nouvelles attaques
iraniennes ».

50. La Cour portera donc en premier lieu son attention sur les faits de
nature à confirmer ou à infirmer le bien-fondé de l’affirmation des Etats-
Unis selon laquelle ceux-ci auraient exercé leur droit de légitime défense.
Dans leur communication susmentionnée au Conseil de sécurité, les
Etats-Unis fondaient cette affirmation sur l’existence de

«une série d’attaques armées illégales que les forces iraniennes
[avaient] lancées contre les Etats-Unis, y compris le mouillage de
mines auquel il [avait] été procédé dans les eaux internationales en
vue de couler ou d’endommager des navires battant pavillon améri-
cain, ainsi que des tirs non provoqués contre des aéronefs améri-
cains»;

les Etats-Unis invoquaient notamment une attaque au missile contre le
Sea Isle City comme étant l’incident particulier déclencheur de leur at-
taque contre les plates-formes iraniennes. Devant la Cour, les Etats-Unis
ont plus particulièrement fondé leur argumentation sur cette attaque
contre le Sea Isle City, mais n’en ont pas moins continué a insister sur le
rôle des autres attaques (voir paragraphe 62 ci-après). Afin de justifier le
choix des plates-formes pour cible, les Etats-Unis ont affirmé qu’elles
avaient servi à mener «diverses actions dirigées contre des bâtiments bat-
tant pavillon américain et contre des bâtiments et aéronefs non belligé-
rants». L’Iran a nié toute responsabilité dans — notamment — l’attaque
contre le Sea Isle City, et a soutenu que les plates-formes n’avaient pas
de finalité militaire et n’étaient engagées dans aucune activité de cette
nature.

51. Bien que s’étant ainsi référés à des attaques menées contre des bâti-
ments et aéronefs d’autres nationalités, les Etats-Unis ne prétendent pas
avoir agi dans l’exercice de la légitime défense collective au nom des Etats
neutres se livrant à la navigation dans le golfe Persique, ce qui aurait
exigé qu’une demande en ce sens leur fût adressée par «l’Etat se jugeant
victime d’une agression armée» (C.Z.J. Recueil 1986, p. 105, par. 199).
Par conséquent, pour établir qu’ils étaient en droit d’attaquer les plates-
formes iraniennes dans l’exercice du droit de légitime défense indivi-
duelle, les Etats-Unis doivent démontrer qu'ils ont été attaqués et que
l’Iran était responsable des attaques, et que celles-ci étaient de nature a

29
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 187

être qualifiées d’«agression armée» tant au sens de l’article 51 de la
Charte des Nations Unies que selon le droit coutumier en matière d’emploi
de la force. Ainsi que la Cour l’a fait observer dans l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci, il y a lieu de
distinguer «entre les formes les plus graves de l’emploi de la force (celles
qui constituent une agression armée) et d’autres modalités moins bru-
tales» (C.I.J. Recueil 1986, p. 101, par. 191), car «[dJans le cas de la légi-
time défense individuelle, ce droit ne peut être exercé que si l’Etat inté-
ressé a été victime d’une agression armée» (ibid., p. 103, par. 195). Les
Etats-Unis doivent également démontrer que leurs actions étaient néces-
saires et proportionnées à l’agression armée subie par eux, et que les
plates-formes constituaient une cible militaire légitime susceptible d’être
attaquée dans l’exercice de la légitime défense.

52. Puisque l’attaque au missile contre le Sea Isle City occupe une place
prééminente dans l’argumentation des Etats-Unis, la Cour examinera tout
d’abord en détail les éléments de preuve concernant cet incident. Le
Sea Isle City était un pétrolier koweïtien réimmatriculé aux Etats-Unis; le
16 octobre 1987, à l’issue d’une traversée qu'il venait d’effectuer sous cou-
vert de l’opération «Earnest Will» (voir paragraphe 24 ci-dessus), il fut tou-
ché par un missile près du terminal koweitien d’Al-Ahmadi Sea Island (ou
Mina al-Ahmadi). Cette attaque, qui endommagea le navire et fit six blessés
parmi les membres d'équipage, était selon les Etats-Unis la septième menée
par l'Iran dans la région depuis le début de l’année 1987 avec des missiles de
croisière antinavires. Les Etats-Unis affirment que le missile ayant touché le
Sea Isle City fut tiré par l'Iran à partir d’un site installé dans la région de
Fao. Ils rappellent qu’en février 1986 l'Iran s’était emparé d’une vaste por-
tion de la péninsule de Fao, dont trois sites iraquiens de tir de missiles qu’il
occupait à l’époque de l’attaque. Les Etats-Unis soutiennent également
qu'il existait en territoire iranien, à proximité de la péninsule de Fao, un
autre site de tir de missiles de croisière en activité.

53. Parmi les éléments de preuve produits par les Etats-Unis figurent
des images, prises par satellite ou par des avions de reconnaissance aérienne,
de la région de Fao et des quatre sites de tir de missiles qui se seraient trou-
vés sous contrôle iranien au moment de l’attaque; ces images sont complé-
tées par un rapport d’expert qui en donne une description et une analyse.
Bien qu’ils n’aient pas, de leur propre aveu, été en mesure de retrouver et
d’analyser des fragments du missile ayant touché le Sea Isle City, les Etats-
Unis ont produit en la présente instance la déclaration d’un expert indé-
pendant, en date du 27 mars 1997, qui s'appuie sur une étude antérieure
réalisée par des analystes de l’armée américaine portant sur des fragments
de missiles retrouvés à la suite d’attaques similaires menées au début
de 1987. Pour les Etats-Unis, ces données prouvent que le missile qui a
touché le Sea Isle City était un missile de croisière HY-2 à lanceur terrestre
de fabrication chinoise (dit aussi missile «ver à soie» («Silkworm»)). Les
Etats-Unis ont également produit le témoignage, en date du 21 mai 1997,
de deux officiers koweïtiens selon lesquels des militaires basés sur des îles
koweïtiennes auraient vu, en janvier, septembre et octobre 1987, six mis-

30
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 188

siles tirés du territoire sous contrôle iranien dans la région de Fao; l’un de
ces officiers a en outre affirmé avoir personnellement observé la trajectoire
du missile ayant touché le Sea Isle City le 16 octobre 1987.

54. Selon l’Iran, les Etats-Unis n’ont produit aucun élément crédible
prouvant qu'il existait des sites iraniens de tir de missiles opérationnels
dans la région de Fao; l’Iran reconnaît avoir pris le contrôle de trois sites
iraquiens en 1986, mais affirme que ces derniers «[avaient] été gravement
endommagés lors des combats avec l’Irag» et qu’ils «n’étaient pas opéra-
tionnels durant la période pendant laquelle les forces iraniennes ont tenu
Fao». Il nie donc que le missile qui a frappé le Sea Isle City ait été tiré à
partir d’un de ces sites, ou d’un autre site iranien de missiles «ver à soie»
que les Etats-Unis affirment avoir identifié dans la région, et dont l’Iran
conteste l’existence. L’Iran observe que les images satellites produites par
les Etats-Unis ne sont pas trés claires et signale que, selon ses propres
experts, les installations que l’on y voit «ne ressemblent aucunement a un
site de tir de missiles «ver à soie» ordinaire». En outre, d’après l'Iran,
d’autres éléments de preuve produits par les Etats-Unis montreraient que,
au moment de l’attaque, l’Iran n’avait de sites de tir de missiles opération-
nels que dans le détroit d’Ormuz. L’Iran affirme que le témoignage des
officiers koweïtiens invoqué par les Etats-Unis n’est pas convaincant car il
repose largement sur des ouï-dire et présente des incohérences.

55. L’Iran avance une autre thèse, à savoir que le missile qui a touché
le Sea Isle City aurait été tiré par l’Iraq, lequel aurait à la fois disposé des
équipements de missile nécessaires et aurait eu intérêt à internationaliser
le conflit l’opposant à l’Iran. D’après l’Iran, le missile aurait pu être tiré
par l’Iraq d’un avion, d’un navire ou d’un «site de tir de missiles opéra-
tionnel situé sur Fao juste à l’ouest des zones occupées par l’Iran».
L’Iran affirme que, bien que la version courante du missile HY-2 («ver à
soie») ait une portée maximale de 95 kilomètres, l’Iraq possédait des ver-
sions améliorées de ce missile dont la portée pouvait atteindre 150,
voire 200 kilomètres. En outre, selon un rapport d’expert présenté par
l’Iran, les missiles de ce type ne se déplacent pas nécessairement en ligne
droite; il serait donc possible qu’un missile se soit dirigé dans la direction
décrite par les témoins produits par les Etats-Unis même sans avoir été
lancé du territoire sous contrôle iranien dans la région de Fao.

56. Les Etats-Unis affirment que leurs images satellites démontrent
qu’il n’y avait à l’époque aucun site iraquien de tir de missiles dans la
région de Fao. Ils soutiennent également, en se réclamant de l’avis d’un
expert indépendant, que les missiles HY-2 ne sont pas équipés d’un sys-
tème de téléguidage qui leur permette de suivre une trajectoire courbe
comme le prétend l’Iran. Enfin, les Etats-Unis rejettent la thèse de l'Iran
selon laquelle le missile aurait été tiré d’un avion ou d’un navire, d’une
part, parce que les fragments retrouvés en territoire koweïtien à la même
époque provenaient de missiles à lanceur terrestre et, d’autre part, parce
que les avions-radars AWACS américains n’ont détecté aucun aéronef
militaire iraquien volant dans la partie septentrionale du golfe Persique
au moment des attaques.

31
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 189

57. La Cour doit en l’espèce simplement déterminer si les Etats-Unis
ont démontré qu'ils avaient été victimes de la part de l’Iran d’une «agres-
sion armée» de nature à justifier l'emploi qu'ils ont fait de la force armée
au titre de la légitime défense; or, c’est à eux qu’il revient de prouver
l’existence d’une telle agression. Il n’appartient pas à la Cour d’établir,
par une appréciation des différents éléments de preuve, si la responsabi-
lité du tir de missile contre le Sea Isle City doit être attribuée à l’Iran ou
à l’Iraq. Si, en définitive, les preuves disponibles sont insuffisantes pour
permettre de déterminer si l’Iran est à l’origine de ce tir de missile, les
Etats-Unis ne se seront pas acquittés de la charge de la preuve qui pèse
sur eux.

58. Ainsi qu'il a été dit plus haut, les Etats-Unis affirment que le mis-
sile qui a touché le Sea Isle City était un missile de croisière anti-
navire HY-2 à lanceur terrestre, de type «ver à soie», mais ils n’ont pas
été en mesure de corroborer cette affirmation par des preuves matérielles,
telles que des fragments du missile. La Cour examinera néanmoins les
autres éléments de preuve disponibles en partant de l’hypothèse qu'il
s’agissait bien d’un missile de ce type. Les Etats-Unis affirment que le
missile a été tiré de la zone de la région de Fao sous contrôle iranien, et
ont fourni des images satellites et un rapport d’expert visant à démontrer
la présence à l’époque et dans cette zone de matériel iranien de tir de mis-
siles. Néanmoins, même en s’aidant des rapports d’experts de l’une et
l’autre des Parties, la Cour estime que les images satellites ne sont pas
suffisamment claires pour établir ce point. La thèse selon laquelle le mis-
sile en cause serait venu de la direction de Fao repose sur le témoignage,
mentionné plus haut, d’un officier koweïtien affirmant avoir observé ce
missile en vol et donc être en mesure d’en déterminer approximativement
le cap. Ce témoignage a toutefois été donné dix ans après les faits, et
l'intéressé ne dit pas qu'il a observé le tir du missile (l’endroit d’où celui-ci
aurait été tiré étant d’ailleurs trop éloigné pour que cela soit possible), ni
qu’il a vu le missile toucher le Sea Isle City, mais seulement qu'il a vu
un missile passer «en vol» et que le navire a été touché par un missile
«quelques instants plus tard». En bref, on ne peut se fonder sur le témoi-
gnage en question. La Cour relève en outre qu'il existe une divergence
entre les textes anglais et arabe, tous deux signés par le témoin, de la
déclaration produite devant la Cour; le texte arabe ne mentionne en
effet aucunement la direction suivie par le missile observé.

59. Les éléments de preuve fournis par l’une et l’autre des Parties di-
vergent quant aux caractéristiques des missiles «ver à soie», en particulier
quant à leur portée maximale et à la question de savoir si, une fois tirés, ils
suivent toujours une ligne droite. Selon les Etats-Unis, la portée maximale
de ces missiles serait de l’ordre de 105 kilomètres, et les missiles de ce type
se déplaceraient toujours en ligne droite jusqu’à l’approche de l’objectif
visé, moment à partir duquel le radar de bord bloquerait la trajectoire en
direction d’une cible pouvant se trouver jusqu’à 12 degrés à droite ou a
gauche de cette trajectoire. Cependant, l’Iran soutient pour sa part que le
missile pouvait aussi avoir été programmé pour suivre une trajectoire

32
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 190

courbe ou effectuer un virage brusque en vol et que sa portée maximale
était inférieure, et ne pouvait dépasser 95 kilomètres. La Cour estime qu’il
ne lui est pas nécessaire de trancher entre les témoignages contradictoires
des experts. Il existait à l’époque, semble-t-il, des modèles différents de ce
missile en ce qui concerne tant sa programmation que sa portée. Or,
aucune preuve directe ne permet de déterminer le type de missile ayant
touché le Sea Isle City; les éléments de preuve relatifs à la nature des
autres missiles tirés vers le territoire koweïtien à la même époque consti-
tuent tout au plus une indication. Lorsqu'elle examine si les Etats-Unis
ont rapporté la preuve, dont la charge leur incombait, que le missile qui a
touché le Sea Isle City avait été tiré par les forces iraniennes, la Cour doit
tenir compte de cette insuffisance des éléments de preuve disponibles.

60. Dans le cadre de leur thèse selon laquelle le Sea Isle City aurait été
victime d’une attaque iranienne, les Etats-Unis se sont référés à une décla-
ration du président iranien Ali Khameini faite environ trois mois plus tôt,
dans laquelle celui-ci indiquait que l'Iran attaquerait les Etats-Unis s’ils ne
quittaient pas la région. Mais cela ne suffit évidemment pas à étayer la
conclusion selon laquelle toute attaque menée par la suite contre les Etats-
Unis dans le golfe Persique était effectivement l’œuvre de l'Iran. Les Etats-
Unis font également remarquer que, à l’époque, le «service d’information
maritime du Lloyd’s, le General Council of British Shipping, la Jane’s Intel-
ligence Review et d’autres sources publiques dignes de foi» tenaient l’Iran
pour responsable de l’attaque. Ces «sources publiques» constituent par
définition des preuves de seconde main, et la Cour n’a pas eu connaissance
de la source ou des sources originelles, ni des preuves sur lesquelles ces
sources publiques se sont appuyées. La Cour rappellera à cet égard la
réserve qu’elle a introduite dans son arrêt en l’affaire des Activités militaires
et paramilitaires au Nicaragua et contre celui-ci: «Il peut apparaître après
examen que des nouvelles fort répandues proviennent d’une source unique,
de sorte qu’en dépit de leur nombre elles n’ont pas de force probante plus
grande que celle-ci.» (C.Z.J. Recueil 1986, p. 41, par. 63.)

61. En bref, après avoir examiné très attentivement les éléments et
arguments présentés par chaque Partie, la Cour estime que les preuves
apportées à l’appui de la responsabilité iranienne dans l’attaque contre le
Sea Isle City ne suffisent pas à fonder les affirmations des Etats-Unis. La
Cour conclut donc sur ce point de l’affaire que les Etats-Unis ne se sont
pas acquittés de la charge de la preuve qui pesait sur eux, à savoir démon-
trer l’existence d’une agression armée contre eux par l’Iran, sous la forme
d’une attaque au missile contre le Sea Isle City.

62. Toutefois, que ce soit dans la lettre qu'ils ont adressée au Conseil
de sécurité ou devant la Cour, les Etats-Unis ne se sont pas bornés à
invoquer le seul incident du Sea Isle City comme constituant l’«agression
armée» à laquelle ils auraient riposté. Ils ont affirmé que cette attaque
n’était «que la dernière d’une série de tirs de missiles [dans les eaux du
Koweït] contre des bâtiments battant pavillon américain et ... d’autres
navires ... non belligérants [se livrant pacifiquement au commerce», et
que ces actions

33
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 191

«s’ajout[aient] au demeurant, comme celles qui [les avaient] précé-
dée[s], à une série d’attaques armées illégales que les forces ira-
niennes [avaient] lancées contre les Etats-Unis, y compris le mouillage
de mines auquel il [avait] été procédé dans les eaux internationales en
vue de couler ou d’endommager des navires battant pavillon améri-
cain, ainsi que des tirs non provoqués contre des aéronefs améri-
cains» (voir paragraphe 48 ci-dessus).

Les Etats-Unis ont soutenu devant la Cour que l'attaque au missile
contre le Sea Isle City constituait en elle-même une agression armée
autorisant l’exercice du droit de légitime défense. L’emploi répété de la
force par l’Iran qu’invoquent les Etats-Unis n’aurait «fait que confirmer
la gravité de ces attaques, [aurait] renforcé la nécessité d’agir au titre de la
légitime défense et [aurait] contribué à définir la riposte appropriée».

63. Les Etats-Unis invoquent les incidents suivants, survenus jusqu’au
19 octobre 1987, dans lesquels des bâtiments et aéronefs immatriculés
aux Etats-Unis, ou appartenant à des intérêts américains, ont été impli-
qués, et qu'ils attribuent à l’Iran : mouillage de la mine heurtée le 24 juillet
1987 par le Bridgeton, navire battant pavillon américain, et mouillage de
la mine heurtée le 10 août 1987 par le Texaco Caribbean, pétrolier appar-
tenant à des intérêts américains; tirs dirigés contre des hélicoptères de la
marine des Etats-Unis par des vedettes rapides iraniennes, ainsi que
depuis la plate-forme pétrolière de Reshadat, le 8 octobre 1987. Les
Etats-Unis prétendent en outre avoir repéré et arraisonné un navire ira-
nien, l’Jran Ajr, en train de mouiller des mines dans les eaux internatio-
nales à quelque 50 milles marins au nord-est de Bahreïn, à proximité de
l’entrée du chenal de navigation en eau profonde de cet Etat. L’Iran nie
toute responsabilité dans le mouillage des mines heurtées par le Bridgeton
et le Texaco Caribbean. S'agissant de l’Zran Ajr, l'Iran reconnaît que le
navire transportait des mines, mais nie que celui-ci ait été en train de les
mouiller au moment où il fut arraisonné, et allègue que la seule mission
du navire était d’acheminer sans danger ces mines vers une tout autre
région.

64. A supposer que tous les incidents dénoncés par les Etats-Unis
doivent être attribués a l’Iran, et laissant par conséquent de côté la ques-
tion examinée plus haut de l’attribution à celui-ci de l’attaque menée contre
le Sea Isle City, la question est de savoir si cette attaque, prise isolément
ou dans le cadre de la «série d’attaques» invoquée par les Etats-Unis,
peut être qualifiée d’«agression armée» contre les Etats-Unis, agression
qui justifierait le recours à la légitime défense. La Cour constate tout
d’abord que le Sea Isle City se trouvait dans les eaux koweïtiennes
lorsqu'il fut attaqué, et qu’un missile «ver à soie» tiré, comme il est allé-
gué, à plus de 100 kilomètres de là ne pouvait pas viser précisément ce
navire, mais pouvait seulement avoir été programmé pour toucher une
cible dans les eaux koweïtiennes. D’autre part, quel qu’en soit le proprié-
taire, le Texaco Caribbean ne battait pas pavillon américain, de sorte
qu’une attaque contre ce navire ne peut être assimilée, en elle-même, à

34
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 192

une attaque contre les Etats-Unis. S’agissant des tirs qui auraient été
dirigés contre des hélicoptères américains par des vedettes rapides ira-
niennes, ainsi que depuis la plate-forme de Reshadat, les Etats-Unis
n’ont fourni aucun moyen de preuve convaincant à l’appui de leur allé-
gation. Il n’est pas démontré que le mouillage de mines auquel se serait
livré l’/ran Ajr visait précisément, à une époque où l’Iran était en guerre
avec l’Iraq, les Etats-Unis; de la même manière, il n’a pas été établi que
la mine heurtée par le Bridgeton avait été mouillée dans le but précis
d’endommager ce navire ou d’autres navires américains. Même pris
conjointement, et réserve faite, comme il a déjà été dit, de la question de
la responsabilité de l'Iran, ces incidents ne semblent pas à la Cour cons-
tituer une agression armée contre les Etats-Unis comparable à ce qu’elle
a qualifié, en l’affaire des Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci, de forme d’emploi de la force parmi «les plus
graves» (voir paragraphe 51 ci-dessus).

*

65. Des installations pétrolières iraniennes furent attaquées une
seconde fois le 18 avril 1988, lors de l’action menée contre les plates-
formes de Salman et de Nasr. Le complexe pétrolier offshore de Salman
était composé de sept plates-formes reliées entre elles, dont une plate-
forme de forage et deux plates-formes de production. Le pétrole extrait
de vingt et un puits était transporté par oléoduc sous-marin jusqu’a ce
complexe, puis, après une première séparation de l’eau et du gaz, jusqu’à
Vile de Lavan. Ce complexe avait été attaqué par l’Iraq en octobre et
novembre 1986, et se trouvait encore en cours de réparation en avril
1988; selon l'Iran, les réparations étaient alors «quasiment achevées »,
une assertion que les Etats-Unis ont toutefois mise en doute. Le complexe
de Nasr comprenait une plate-forme centrale, une torchère, et six plates-
formes de production groupées autour de la plate-forme centrale et ali-
mentées par quarante-quatre puits du champ de Sirri et quatre puits
du champ de Nosrat. Le pétrole brut provenant de tous ces puits était
transporté par oléoduc sous-marin jusqu’à la plate-forme centrale et,
de là, jusqu’à l’île de Sirri. Ce complexe fonctionnait normalement en
avril 1988.

66. Les forces navales des Etats-Unis attaquèrent les complexes de Sal-
man et de Nasr le 18 avril 1988. Deux destroyers et un navire ravitailleur
participèrent à l’attaque du complexe de Salman: peu avant 8 heures,
heure locale, les forces américaines avertirent le personnel se trouvant sur
les plates-formes de l’imminence de l'attaque; alors que plusieurs
membres de ce personnel commengaient à évacuer l'installation, d’autres
ouvrirent le feu. Quelques minutes plus tard, des navires, des avions et
des hélicoptères américains commencèrent à bombarder le complexe. Les
forces américaines montèrent alors sur certaines des plates-formes, mais
pas sur celle abritant le centre de contrôle, et elles placèrent et mirent à
feu des explosifs. L’Iran expose que l’attaque endommagea gravement les

35
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 193

infrastructures de production des plates-formes et que les activités du
complexe de Salman furent totalement interrompues pendant quatre ans,
la production n’ayant repris régulièrement qu’en septembre 1992, pour
n’atteindre son niveau habituel qu’en 1993.

La plate-forme centrale du complexe de Nasr fut attaquée vers 8 h 15
par trois navires de guerre et des hélicoptères américains. Après avoir été
averti de l’imminence d’une action militaire, le personnel iranien évacua
la plate-forme. Les forces des Etats-Unis bombardèrent l'installation et la
détruisirent presque complètement; elles ne montèrent pas sur la plate-
forme, considérée comme dangereuse du fait des risques d’explosion et
d’incendie. L’Iran soutient que, du fait de cette attaque, les activités de
l’ensemble du complexe de Nasr (dont la production pétrolière et l’injec-
tion d’eau) furent interrompues et ne reprirent que près de quatre années
plus tard.

67. La nature des attaques menées contre les complexes de Salman et
de Nasr, ainsi que la justification invoquée furent exposées au Conseil de
sécurité des Nations Unies par les Etats-Unis dans les termes suivants
(lettre en date du 18 avril 1988 du représentant permanent des Etats-
Unis, Nations Unies, doc. S/19791):

«Conformément à l’article 51 de la Charte des Nations Unies, j’ai
l’honneur, au nom de mon gouvernement, de vous faire savoir que
les forces des Etats-Unis d’ Amérique ont exercé leur droit naturel de
légitime défense reconnu par le droit international en prenant des
mesures défensives en réponse à une attaque de la République isla-
mique d’Iran contre un navire des Etats-Unis d'Amérique se trou-
vant dans les eaux [internationales] du golfe Persique. Les mesures
prises étaient nécessaires et proportionnées à la menace que repré-
sentait l’action hostile de l'Iran.

A 10 h 10 environ (heure d’été de New York), le 14 avril, le navire
américain Samuel B. Roberts a été touché par une mine à 60 milles
marins environ à l’est de Bahreïn, dans les eaux internationales. Dix
marins américains ont été blessés, dont l’un gravement, et le navire a
été endommagé. La mine qui a touché le Roberts était l’une de plu-
sieurs mines (quatre au moins) posées dans cette zone. Nous avons
par la suite identifié ces mines d’après leur type et nous avons la
preuve qu'elles ont été fabriquées récemment en Iran. Elles ont été
posées dans des voies de navigation dont l'Iran sait qu’elles sont uti-
lisées par les navires américains, dans le but d’endommager ou de
couler ces navires. Ce n’est là que la dernière d’une série d’attaques
et de provocations auxquelles les forces navales iraniennes se sont
livrées contre des navires marchands de pays neutres dans les eaux
internationales du golfe Persique.

Le Gouvernement des Etats-Unis d'Amérique a informé, par la
voie diplomatique, le Gouvernement de la République islamique
d’Iran, en quatre occasions distinctes dont la plus récente remonte
au 19 octobre 1987, que les Etats-Unis ne toléreraient pas que l’Iran

36
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 194

pose des mines dans les eaux internationales ou dans les eaux terri-
toriales des Etats neutres. En octobre dernier, mon gouvernement a
indiqué que les Etats-Unis d'Amérique ne recherchaient pas une
confrontation militaire avec l’Iran mais qu’ils prendraient les me-
sures défensives voulues contre tout acte hostile.

A partir d’une heure du matin environ (heure d’été de New York),
le 18 avril, les forces des Etats-Unis d’Amérique ont attaqué, dans le
golfe Persique, des objectifs militaires qui avaient été utilisés pour
lancer des attaques contre des navires marchands de pays non belli-
gérants se trouvant dans les eaux internationales du Golfe.

Les mesures prises par les Etats-Unis étaient dirigées contre des
objectifs qui pouvaient être considérés légitimement comme des
objectifs militaires et tout a été fait pour réduire au maximum le
risque de dommages causés à des personnes ou à des biens civils...»
[Traduction du Secrétariat de l'Organisation des Nations Unies. ]

68. La Cour relève que l’attaque menée contre les plates-formes de
Salman et de Nasr ne constituait pas une action isolée visant simplement
les installations pétrolières, ce qui avait été le cas des attaques du 19 oc-
tobre 1987. Elle s’inscrivait dans le cadre d’une opération militaire bien
plus vaste, appelée «Operation Praying Mantis» («mante religieuse»),
menée par les Etats-Unis contre ce qu'ils estimaient être des «cibles mili-
taires légitimes»; la force armée fut employée, et des dommages furent
infligés à plusieurs cibles, avec notamment la destruction de deux frégates
iraniennes ainsi que de plusieurs navires et aéronefs militaires iraniens.

69. Le 14 avril 1988, PUSS Samuel B. Roberts, un navire de guerre,
regagnait Bahrein aprés avoir escorté un convoi de navires marchands
battant pavillon des Etats-Unis sous le couvert de l’opération « Earnest
Will» lorsqu'il heurta une mine à proximité des hauts-fonds de Shah
Allum, au milieu du golfe Persique. Les Etats-Unis expliquent que, dans
les jours qui suivirent l’attaque, des unités belges et néerlandaises spécia-
lisées en déminage et des unités navales américaines découvrirent dans les
environs plusieurs mines portant des numéros de série iraniens. Ils en
concluent que la mine heurtée par USS Samuel B. Roberts avait été
mouillée par l'Iran. Les Etats-Unis invoquent également d’autres élé-
ments relatifs aux opérations de minage menées par l’Iran à l’époque
(dont l’arraisonnement par les forces américaines, mentionné au para-
graphe 63 ci-dessus, du navire iranien /ran Ajr, qui aurait été surpris
mouillant des mines), des déclarations contemporaines de chefs militaires
iraniens et les constats des milieux maritimes internationaux (voir para-
graphe 60 ci-dessus), autant d’éléments qui tendraient à prouver que
l’Iran aurait alors eu pour pratique d’attaquer des navires neutres au
moyen de mines.

70. L’Iran nie avoir systématiquement recouru au mouillage de mines
dans le golfe Persique et estime que les preuves produites par les Etats-
Unis ne sont pas convaincantes. En outre, l’Iran estime que les Etats-
Unis n’ont pas présenté d’éléments de preuve indépendants démontrant

34
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 195

que le mouillage de la mine heurtée par l’'USS Samuel B. Roberts lui
serait attribuable. L’Iran affirme également que la mine aurait pu être
mouillée par l’Iraq, hypothèse que les Etats-Unis rejettent.

71. Comme dans le cas de l’attaque contre le Sea Isle City, la première
question qui se pose est celle de savoir si les Etats-Unis ont rapporté la
preuve, dont la charge leur incombe, que l’'USS Samuel B. Roberts a été
touché par une mine mouillée par l’Iran. La Cour relève que, à l’époque,
l’Iraq et Iran, qui étaient en guerre, mouillaient tous deux des mines, de
sorte que les éléments démontrant l’existence d’autres opérations ira-
niennes de mouillage de mines ne permettent pas de conclure que l'Iran
est responsable du mouillage de cette mine particulière. Dans une lettre
adressée au Conseil de sécurité au sujet de l’attaque du 18 avril 1988, les
Etats-Unis ont soutenu que «[les mines avaient] été posées dans des voies
de navigation dont l’Iran [savait] qu’elles [étaient] utilisées par les navires
américains, dans le but d’endommager ou de couler ces navires» (voir
paragraphe 67 ci-dessus). L’Iran affirme n’avoir mouillé des mines qu’à
des fins défensives, dans le chenal de Khor Abdullah, mais les Etats-Unis
ont présenté des éléments de preuve laissant entendre que les opérations
de minage de l’Iran étaient plus étendues. Le principal élément de preuve
apporté à l’appui de l’affirmation selon laquelle la mine heurtée par
PUSS Samuel B. Roberts aurait été mouillée par l’Iran est la découverte
dans la même zone de mines lestées portant des numéros de série simi-
laires à ceux d’autres mines iraniennes, en particulier celles trouvées à
bord de l’Jran Ajr (voir paragraphe 63 ci-dessus). Cet élément de preuve
n’est certes pas dépourvu d’importance, mais il n’est pas déterminant.

72. La Cour relèvera de surcroît que, comme lors de leur précédente
attaque contre des plates-formes pétrolières, les Etats-Unis, dans leur
lettre au Conseil de sécurité, prétendirent en l’espèce avoir exercé leur droit
de légitime défense, en réponse à l’«attaque» subie par l’'USS Samuel B.
Roberts, et rattachèrent de même celle-ci à «une série d’attaques et de
provocations auxquelles les forces navales iraniennes [s'étaient] livrées
contre des navires marchands de pays neutres dans les eaux internatio-
nales du golfe Persique» (voir paragraphe 67 ci-dessus). Les Etats-Unis
ont, comme pour l’attaque au missile contre le Sea Isle City, affirmé
devant la Cour que le minage constituait en lui-même une agression
armée donnant lieu à l’exercice du droit de légitime défense et que ce
qu’ils considèrent comme un emploi systématique de la force par l’Iran
n'aurait «fait que confirmer la gravité de ces attaques, [aurait] renforcé la
nécessité d’agir au titre de la légitime défense et [aurait] contribué a défi-
nir la riposte appropriée» (voir paragraphe 62 ci-dessus). Aucune autre
attaque contre des navires battant pavillon des Etats-Unis (par opposi-
tion aux navires appartenant à des intérêts américains) que celles citées
pour justifier les précédentes attaques contre les plates-formes de Resha-
dat et que le minage de USS Samuel B. Roberts n’a été invoquée devant
la Cour. La question est par conséquent de savoir si cet incident suffisait
à lui seul à justifier des actes de légitime défense au motif qu’il aurait
constitué une «agression armée». La Cour n’exclut pas que le minage

38
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 196

d’un seul navire de guerre puisse suffire à justifier qu'il soit fait usage du
«droit naturel de légitime défense»; toutefois, au vu de l’ensemble des
circonstances, et notamment du caractère non concluant des éléments
concernant la responsabilité de l’Iran dans le mouillage de la mine heur-
tée par l’USS Samuel B. Roberts, la Cour n’est pas en mesure de dire
qu’il a été démontré que les attaques contre les plates-formes de Salman
et de Nasr constituaient une riposte justifiée à une «agression armée» de
l’Iran contre les Etats-Unis résultant du heurt de cette mine.

*

73. Comme il a été noté ci-dessus (voir paragraphe 43), en la présente
affaire, la question de savoir si telle ou telle action est «nécessaire» se
pose a la fois en tant qu’élément du droit international de la légitime
défense et au regard du texte même de l’alinéa d) du paragraphe 1 de
l’article XX du traité de 1955, déjà cité, aux termes duquel le traité «ne
fera pas obstacle a application de mesures ... nécessaires ... a la protec-
tion des intérêts vitaux [de l’une ou l’autre partie] sur le plan de la sécu-
rité». Sur ce dernier point, les Etats-Unis affirment qu'ils ont estimé de
bonne foi que les attaques contre les plates-formes étaient nécessaires
pour protéger leurs intérêts vitaux sur le plan de la sécurité, et qu’«une
partie devrait se voir accorder une certaine liberté d'appréciation en ce
qui concerne l’application de bonne foi de mesures destinées à protéger
ces intérêts vitaux en matière de sécurité». L’Iran est prêt à reconnaître
que certains des intérêts évoqués par les Etats-Unis — la sécurité des
navires de ces derniers et de leur équipage, et la continuité du commerce
maritime dans le golfe Persique — étaient des intérêts raisonnables sur le
plan de la sécurité des Etats-Unis, mais il conteste que les actions menées
par les Etats-Unis contre les plates-formes puissent être considérées
comme «nécessaires» à la protection de ces intérêts. La Cour n’a toute-
fois pas à décider si l’interprétation que donnent les Etats-Unis de l’alinéa
d) du paragraphe 1 de l’article XX est sur ce point correcte, dès lors que
l'exigence que pose le droit international, selon laquelle des mesures
prises au nom de la légitime défense doivent avoir été nécessaires à cette
fin, est rigoureuse et objective, et ne laisse aucune place à «une certaine
liberté d'appréciation». La Cour se penchera donc maintenant sur les cri-
tères de nécessité et de proportionnalité dans le cadre du droit interna-
tional relatif à la légitime défense.

74. Dans sa décision en l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci, la Cour a fait sienne l’opinion par-
tagée par les Parties selon laquelle, en droit coutumier, «la licéité de la
riposte à l’agression [armée] dépend du respect des critères de nécessité et
de proportionnalité des mesures prises au nom de la légitime défense»
(C.LJ. Recueil 1986, p. 103, par. 194). Figure notamment au nombre de
ces critéres la nature de la cible contre laquelle la force a été employée au
nom de la légitime défense. Dans leurs communications adressées au
Conseil de sécurité, et en particulier dans celle du 19 octobre 1987 (voir

39
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 197

paragraphe 46 ci-dessus), les Etats-Unis ont exposé les raisons pour les-
quelles ils s'étaient estimés fondés a prendre les plates-formes iraniennes
pour cibles d’une action armée au titre de la légitime défense. Dans le
cadre de la présente espèce, ils ont maintenu qu’il s’agissait d’objectifs
légitimes à ce titre, et produit des éléments de preuve visant à indiquer
que les plates-formes recueillaient et transmettaient des renseignements
sur les mouvements de navires, servaient de relais de communication
militaire aux fins de coordonner les forces navales iraniennes et faisaient
fonction de bases logistiques à partir desquelles étaient menées, au moyen
d’hélicoptères et de petites embarcations, des attaques contre des navires
de commerce neutres. Les Etats-Unis ont fait état de documents et
d’autres éléments découverts par leurs forces à bord du navire Jran Ajr
(voir paragraphe 63 ci-dessus), qui établiraient que les plates-formes de
Reshadat servaient de stations de communication militaire. Ils ont égale-
ment soutenu qu’à l’époque les milieux maritimes internationaux savaient
que les plates-formes étaient utilisées à des fins militaires, comme l’attes-
teraient les mesures coûteuses prises par les navires commerciaux pour les
éviter, ainsi que divers témoignages décrivant des attaques iraniennes.
Les Etats-Unis ont également présenté des analyses d’experts sur les
conditions et circonstances de ces attaques, examinant leurs modalités et
l’endroit où elles avaient eu lieu à la lumière du matériel dont disposait
l'Iran. Enfin, les Etats-Unis ont soumis un certain nombre de documents,
trouvés sur le complexe de Reshadat lors de l’attaque de celui-ci, qui
confirmeraient la fonction militaire des plates-formes. Selon eux, ces
documents établissent notamment que les plates-formes de Reshadat
auraient servi à surveiller les mouvements du Sea Isle City le 8 août 1987.
En revanche, les forces déployées dans l’attaque des complexes de Sal-
man et de Nasr n’ayant pas pu monter sur les plates-formes abritant les
centres de contrôle, aucun élément (à supposer qu’il y en ait eu) n’a pu
être saisi qui tendrait à démontrer que ces complexes étaient utilisés à des
fins militaires.

75. L’Iran reconnaît la présence, en proportions restreintes, de person-
nel et de matériel militaires sur les plates-formes de Reshadat, mais sou-
ligne qu’elle n’avait d’autres fins que défensives et se trouvait justifiée par
les précédentes attaques menées par l’Iraq contre ses installations de pro-
duction pétrolière. L’Iran récuse en outre les éléments de preuve mis en
avant par les Etats-Unis à cet égard. Il soutient que les documents trou-
vés a bord de l’Zran Ajr et sur les plates-formes de Reshadat sont pris
hors du contexte dans lequel ils devraient être lus, qu’ils sont mal traduits
et qu’ils confirment en réalité le rôle purement défensif des plates-formes,
et que les analyses d’experts militaires sur lesquelles se fondent les Etats-
Unis comportent des éléments hypothétiques et contradictoires. L’Iran
affirme en outre que, pour la plupart, les informations et témoignages
invoqués ne font pas spécifiquement état de l’utilisation des plates-formes
en tant que bases servant à lancer des attaques, et que le matériel dont il
disposait pouvait être employé depuis le continent et les îles proches des
côtes, sans qu’il fût aucunement nécessaire de recourir aux plates-formes.

40
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 198

76. La Cour n’est pas pleinement convaincue que les éléments de
preuve dont elle dispose étayent les allégations des Etats-Unis quant à
l'importance des activités et de la présence militaires sur les plates-formes
pétrolières de Reshadat, et elle relève qu’aucun élément n’a été produit en
ce sens s’agissant des complexes de Salman et de Nasr. Toutefois, quand
bien même, pour les besoins de la discussion, elle admettrait l’exactitude
des allégations américaines, la Cour ne saurait conclure que les attaques
lancées contre les plates-formes pouvaient se justifier au titre de la légi-
time défense. Les conditions régissant l’exercice du droit de légitime
défense sont bien établies: comme l’a relevé la Cour dans son avis consul-
tatif relatif à la Licéité de la menace ou de l'emploi d'armes nucléaires,
«[I]a soumission de l’exercice du droit de légitime défense aux conditions
de nécessité et de proportionnalité est une règle du droit international
coutumier» (C.\L.J. Recueil 1996 (I), p. 245, par. 41); en outre, la Cour a
évoqué, en l’affaire des Activités militaires et paramilitaires au Nicaragua
et contre celui-ci, la règle spécifique «selon laquelle la légitime défense ne
justifierait que des mesures proportionnées à l’agression armée subie, et
nécessaires pour y riposter» comme étant «bien établie en droit interna-
tional coutumier» (C.I.J. Recueil 1986, p. 94, par. 176). Qu'il s’agisse de
l'attaque contre le Sea Isle City ou du mouillage de la mine heurtée par
PUSS Samuel B. Roberts, la Cour n’est pas convaincue que les attaques
contre les plates-formes étaient nécessaires en réponse a ces incidents. A
cet égard, elle relève que rien n’indique que les Etats-Unis se soient
plaints auprès de l’Iran des activités militaires des plates-formes, comme
ils l’avaient fait à maintes reprises s’agissant du mouillage de mines et
d’attaques contre des navires neutres — ce qui ne donne pas a penser
qu'ils jugeaient nécessaire de prendre les plates-formes pour cibles. La
Cour note également que, lors de l’attaque du 19 octobre 1987, la plate-
forme R-4 fut attaquée par les forces américaines non pas en tant que
cible militaire appropriée identifiée au préalable, mais en tant que «cible
d’occasion» (voir paragraphe 47 ci-dessus).

77. S'agissant de l’exigence de proportionnalité, la Cour, si elle avait
conclu à la nécessité des attaques du 19 octobre 1987 en réponse à l’inci-
dent du Sea Isle City vu comme une agression armée commise par l'Iran,
aurait pu considérer qu'elles y satisfaisaient. En revanche, l’attaque du
18 avril 1988 fut planifiée et menée dans le cadre d’une opération plus
vaste baptisée opération «Praying Mantis» (voir paragraphe 68 ci-
dessus). La question de la licéité d’autres aspects de cette opération n’a pas
été posée à la Cour, seule l’action menée contre les complexes de Salman
et de Nasr ayant été présentée comme une violation du traité de 1955;
mais la Cour ne saurait apprécier isolément la proportionnalité entre
cette action et l’attaque censée l’avoir motivée; elle ne peut faire abstrac-
tion de l’ampleur de l’ensemble de l’opération, qui s’est notamment sol-
dée par la destruction de deux frégates iraniennes et d’un certain nombre
d’autres navires et d’aéronefs. En réponse au mouillage, par un auteur
non identifié, de la mine que devait heurter un seul navire de guerre amé-
ricain, lequel, s’il fut gravement endommagé, ne sombra toutefois pas et

41
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 199

dont l’équipage n’eut à déplorer aucune perte en vie humaine, ni l’opé-
ration «Praying Mantis» dans son ensemble ni même le volet de celle-ci
qu’a constitué la destruction des plates-formes de Salman et de Nasr ne
sauraient être considérés, dans les circonstances de l’espèce, comme un
emploi proportionné de la force au titre de la légitime défense.

%

78. La Cour conclut de ce qui précède que les actions menées par les
forces américaines contre les installations pétrolières iraniennes les
19 octobre 1987 et 18 avril 1988 ne sauraient être justifiées, en vertu de
l’alinéa d) du paragraphe | de l’article XX du traité de 1955, en tant que
mesures nécessaires à la protection des intérêts vitaux des Etats-Unis sur
le plan de la sécurité, dès lors qu’elles constituaient un recours à la force
armée et ne pouvaient être considérées, au regard du droit international
relatif à cette question, comme des actes de légitime défense, et ne rele-
vaient donc pas de la catégorie des mesures prévues par cette disposition
du traité telle qu’elle doit être interprétée.

* *

79. Etant parvenue à la conclusion que, dans les circonstances de
l’espèce, les Etats-Unis ne peuvent se prévaloir, vis-à-vis de la demande
de l’Iran, du moyen de défense qu’ouvre l’alinéa d) du paragraphe 1 de
l’article XX du traité de 1955, la Cour doit à présent se pencher sur cette
demande, fondée sur le paragraphe 1 de Farticle X dudit traité, aux
termes duquel «[i]l y aura liberté de commerce et de navigation entre les
territoires des deux Hautes Parties contractantes». L’Iran affirme à cet
égard que, «en attaquant et détruisant, le 19 octobre 1987 et le 18 avril
1988, les plates-formes pétrolières visées dans la requête de l’Iran, les
Etats-Unis ont manqué à leurs obligations vis-à-vis de l'Iran au regard du
paragraphe 1 de l’article X du traité d’amitié...». L’Iran soutient que les
attaques menées par les Etats-Unis contre les plates-formes visaient des
installations commerciales protégées par le paragraphe | de l’article X,
qu'elles ont «entravé le fonctionnement normal des plates-formes et
qu’elles ont même abouti à l’interruption complète de leurs activités ...,
sapant ainsi gravement toute possibilité pour l’Iran de jouir de la liberté
de commerce telle que garantie» par cet article.

80. Comme il a été rappelé plus haut (voir paragraphe 31), dans son
arrêt du 12 décembre 1996 sur l’exception préliminaire soulevée par les
Etats-Unis, la Cour a eu l’occasion, pour déterminer si et dans quelle
mesure elle était compétente, d'interpréter certaines dispositions du traité
de 1955, notamment le paragraphe 1 de l’article X. Elle a constaté que le
demandeur n’avait pas allégué qu’une action militaire avait porté atteinte
à sa liberté de navigation, si bien que la seule question à trancher était de
«savoir si les actions que l’Iran reproche aux Etats-Unis étaient suscep-
tibles de porter atteinte à la «liberté de commerce» telle que garantie par

42
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 200

la disposition précitée» (C.J. Recueil 1996 (II), p. 817, par. 38). La
Cour a en outre rejeté la thése, avancée par les Etats-Unis, voulant que le
mot «commerce» au paragraphe 1 de l’article X se limitât au commerce
maritime (ibid., par. 43). Après avoir examiné les arguments des Parties
quant au sens du mot «commerce» dans ce texte, la Cour a conclu ce qui
suit:

«il serait naturel d’interpréter le mot «commerce» au paragraphe 1
de l’article X du traité de 1955 comme incluant des activités com-
merciales en général — non seulement les activités mêmes d’achat et
de vente, mais également les activités accessoires qui sont intrinsè-
quement liées au commerce» (ibid., p. 819, par. 49).

81. En 1996, la seule préoccupation de la Cour était de trancher les
questions de compétence soulevées par l’exception préliminaire présentée
par les Etats-Unis. A cette fin, elle n’avait pas à déterminer si les actions
des Etats-Unis avaient effectivement porté atteinte à la liberté de com-
merce entre les territoires des Parties, mais seulement si, comme il est dit
dans l’arrêt, la licéité de ces actions pouvait s’apprécier au regard du
paragraphe 1 de l’article X (ibid., p. 820, par. 51). Les Etats-Unis ont fait
valoir dans leurs écritures que cet article ne créait pas véritablement
d’obligations juridiques particulières qui seraient pertinentes aux fins de
la demande iranienne, et ne faisait qu’«exprimer un vœu»; toutefois, cette
thèse, sur laquelle les Etats-Unis n’ont pas insisté lors de la procédure
orale, ne semble pas compatible aux yeux de la Cour avec la structure du
traité de 1955 ni avec l’arrêt de 1996.

82. Dans cette décision, la Cour a fait observer qu’elle n’avait pas
alors à examiner la question de savoir si le paragraphe 1 de l’article X
«ne s’appliqu{ait] qu’au commerce «entre» les Parties» (ibid., p. 817,
par. 44). Les Parties admettent néanmoins toutes deux aujourd’hui que
cette disposition se limite expressément à la protection de la liberté de
commerce «entre les territoires des deux Hautes Parties contractantes».
La Cour observe que ce sont les exportations de pétrole de l’Iran vers
les Etats-Unis qui sont pertinentes en l’espèce, et non les exportations
de pétrole iranien en général. Les Etats-Unis soutiennent que, pour
interpréter le paragraphe 1 de l’article X, la question à éclaircir est de
savoir si le pétrole provenant des plates-formes qui ont été attaquées
était, ou aurait été, exporté aux Etats-Unis. A cet égard, ils jugent contes-
table que les plates-formes puissent être considérées comme étant sur le
«territoire» de l’Iran, puisqu'elles se trouvent hors de sa mer territo-
riale, bien qu’elles soient situées sur son plateau continental et dans sa
zone économique exclusive. La Cour ne saurait toutefois considérer
comme défendable une interprétation du traité de 1955 qui opérerait une
distinction, aux fins de la «liberté de commerce», entre le pétrole produit
sur le territoire terrestre ou dans la mer territoriale de l’Iran et le pétrole
produit sur son plateau continental dans l’exercice des droits souverains
d’exploration et d’exploitation de ce plateau et des droits comparables
sur la zone économique exclusive.

43
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 201

83. Dans l'arrêt de 1996, la Cour a souligné en outre que «le para-
graphe 1 de l’article X du traité de 1955 ne protège pas à proprement
parler le «commerce» mais la «liberté de commerce» », et elle a ajouté:

«sauf à rendre une telle liberté illusoire, il faut considérer qu’elle
pourrait être effectivement entravée du fait d’actes qui emporteraient
destruction de biens destinés à être exportés, ou qui seraient suscep-
tibles d’en affecter le transport et le stockage en vue de l’exporta-
tion» (C.1.J. Recueil 1996 (IT), p. 819, par. 50).

La Cour a également fait observer que

«la production pétrolière de l’Iran, pièce maîtresse de l’économie de
ce pays, constitue une composante majeure de son commerce exté-
rieur.

En l’état actuel du dossier, la Cour n’est ... pas en mesure de déter-
miner si et dans quelle mesure la destruction des plates-formes pétro-
lières iraniennes a eu des conséquences sur l’exportation du pétrole
iranien...» (/bid., p. 820, par. 51.)

Si, au stade actuel de l’instance, la Cour devait constater que l’Iran avait
établi que tel était le cas, elle pourrait faire droit à la demande de l’Iran
fondée sur le paragraphe 1 de l’article X.

84. Les arguments des Parties concernant la demande de l’Iran fondée
sur ce texte sont donc centrés sur la première et la dernière étape du pro-
cessus de production et d’exportation. Afin d’établir que les attaques
avaient porté atteinte à la liberté de commerce du pétrole entre les terri-
toires des Parties et que la destruction des plates-formes constituait par
conséquent une violation du paragraphe 1 de l’article X, l’Iran a cherché
à démontrer que le pétrole produit, transformé, stocké ou transporté sur
les plates-formes attaquées ou à partir d’elles aurait pu, dans une certaine
mesure, être exporté aux Etats-Unis, ce que la destruction des plates-
formes aurait empêché. Cela a conduit l’Iran à préciser de quelle manière
les plates-formes étaient construites et exploitées, et à analyser les consé-
quences des dommages que les attaques leur ont causés. La question a
également été posée de savoir si l’ensemble des exportations de pétrole
vers les Etats-Unis avaient subi, ou auraient pu subir, au moment des
attaques et en raison de celles-ci, un préjudice équivalant à une atteinte à
la «liberté» de commerce entre les territoires des Parties.

85. Avant d’examiner les faits et les points de détail relatifs à la
demande de l'Iran, la Cour évoquera une considération avancée par les
Etats-Unis qui, si elle était retenue, rendrait inutile un examen plus
poussé des conséquences des attaques contre les plates-formes. Les Etats-
Unis allèguent, comme il a déjà été dit concernant leur argumentation
fondée sur la légitime défense, que des forces militaires étaient basées sur
les plates-formes et avaient joué un rôle dans les attaques, attribuables à
l’Iran, dirigées contre des navires américains et autres navires neutres
(voir par exemple la lettre du 19 octobre 1987 adressée par les Etats-Unis
au Conseil de sécurité de l'Organisation des Nations Unies, citée au para-

44
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 202

graphe 48 ci-dessus). Sur cette base, les Etats-Unis soutiennent que la
garantie de la «liberté de commerce» en vertu du paragraphe 1 de l’ar-
ticle X du traité de 1955 ne peut avoir eu pour objet de protéger les acti-
vités militaires de l’une des parties dirigées contre l’autre, et que dès lors
le champ d’application de cette disposition ne peut s’étendre aux plates-
formes en question. Les Etats-Unis ne sont pas parvenus à établir, à la
satisfaction de la Cour, que la présence militaire limitée sur les plates-
formes et les indications selon lesquelles des communications en prove-
naient ou leur étaient destinées pouvaient être considérées comme justi-
fiant que les plates-formes fussent traitées comme des installations
militaires (voir paragraphe 76 ci-dessus). Pour le même motif, la Cour ne
saurait les considérer comme exclues de la protection conférée par le
paragraphe 1 de l’article X du traité de 1955.

86. L’Iran a fait initialement valoir que les attaques avaient violé le
paragraphe 1 de l’article X en affirmant qu’elles avaient détruit «d’impor-
tantes installations pétrolières utilisées par l’Iran aux fins de l’exploita-
tion commerciale de ses ressources naturelles» et qu’«il a[vait] été porté
atteinte à des activités économiques et commerciales fondamentales, y
compris la production, le stockage et le transport de pétrole». La Cour,
dans son arrêt de 1996, a envisagé la possibilité que la liberté de com-
merce puisse être entravée non seulement par la «destruction de biens
destinés à être exportés», mais aussi par des actes «qui seraient suscep-
tibles d’en affecter le transport et le stockage en vue de l’exportation»
(C.I.J. Recueil 1996 (IT), p. 819, par. 50). Pour la Cour, les activités des
plates-formes doivent être considérées dans l’ensemble comme commer-
ciales par nature; toutefois, une entrave à ces activités n’entraîne pas
nécessairement des conséquences pour la liberté de commerce entre les
territoires de l’Iran et des Etats-Unis.

87. S'agissant de la première de ces catégories d’activités — les actes
«qui emporteraient destruction de biens destinés à être exportés» —, les
Etats-Unis font observer en premier lieu que les attaques contre les
plates-formes n’ont pas détruit de pétrole en tant que tel, et en second
lieu que, de toute manière, les plates-formes ne produisaient aucune
marchandise destinée à l’exportation. Ils indiquent que le pétrole extrait
à partir des plates-formes attaquées n’était pas exportable en l’état, que ce
soit à l’arrivée ou à la sortie de ces plates-formes, puisque, afin de le
transformer en produit pouvant être exporté en toute sécurité, il était
nécessaire de lui faire subir un traitement considérable, notamment d’en
extraire le gaz, l'hydrogène sulfuré et l’eau. L’Iran fait cependant valoir
que la question n’est pas de savoir si le pétrole était susceptible d’être
exporté en toute sécurité, mais s’il s’agissait d’un bien destiné à l’expor-
tation; il fait observer par ailleurs que l’équipement requis pour le trai-
tement initial du pétrole extrait se trouvait sur les plates-formes et fut
détruit avec elles lors des attaques menées par les Etats-Unis. En re-
vanche, il n’affirme pas que ce traitement initial permettait d'exporter
ce pétrole en toute sécurité.

88. La Cour a également inclus dans la catégorie des actes portant

45
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 203

atteinte a la liberté de commerce les «actes ... qui seraient susceptibles
d’... affecter le transport et le stockage en vue de l’exportation» de biens
destinés a l’exportation. Aucun pétrole n’était stocké sur les plates-
formes; quant au transport, la Cour a relevé en 1996 que

«le pétrole pompé à partir des plates-formes attaquées en octobre
1987 passait de ces plates-formes au terminal pétrolier de l’île de
Lavan par le moyen d’un oléoduc sous-marin et que l’installation de
Salman, qui a fait l’objet de l’attaque d’avril 1988, était aussi reliée
au terminal pétrolier de Lavan par un oléoduc sous-marin» (C.I.J.
Recueil 1996 (II), p. 819-820, par. 50).

De méme, la plate-forme centrale de Nasr servait de collecteur pour le
pétrole brut avant son transport par oléoduc vers Vile de Sirri. Un acte
portant atteinte a ces oléoducs sous-marins aurait prima facie porté
atteinte au transport de biens principalement destinés a l’exportation;
mais, selon les Etats-Unis, les attaques contre les plates-formes, en réa-
lité, n’ont pas endommagé les oléoducs, mais seulement les parties des
plates-formes situées au-dessus du niveau de la mer. La marine des Etats-
Unis a tenté de détruire a l’explosif la plate-forme de production d’élec-
tricité du complexe de Salman, et si cette tentative avait réussi, cette
action aurait, selon l’Iran, détruit l'équipement nécessaire au transport
du pétrole vers l’île de Lavan; mais la charge placée sur la plate-forme n’a
pas explosé.

89. La Cour relève que la conclusion à laquelle les Etats-Unis la prient
de parvenir est, en fait, que les attaques militaires contre des installations
utilisées pour l’exploitation commerciale de pétrole, qui causèrent — et
visaient à causer — des dégâts considérables à ces installations, se révé-
lèrent limitées, quant à leurs effets, à ce qui était nécessaire pour éviter
une violation d’un traité de commerce particulier. Or la Cour constate
également que rien ne prouve que les ordres militaires aient été conçus
dans une telle intention, ni même que l’existence et la portée du traité
aient été prises en compte de quelque façon au moment des attaques.
Quoi qu’il en soit, la Cour estime que, lorsqu'un Etat détruit des moyens
de production et de transport de biens d’un autre Etat destinés à l’expor-
tation, ou des moyens accessoires ou ayant trait à cette production ou à
ce transport, il y a en principe atteinte à la liberté du commerce interna-
tional. En détruisant ces plates-formes, dont la fonction globale était pré-
cisément de produire et de transporter du pétrole, les actions militaires
ont rendu impossible à l’époque le commerce du pétrole provenant de ces
plates-formes et ont, dans cette mesure, porté atteinte à la liberté de com-
merce. Si le pétrole, lorsqu'il quittait les complexes de plates-formes,
n’était pas encore en état d’être exporté en toute sécurité, il n’en reste pas
moins qu'il pouvait déjà à ce stade être destiné à l’exportation, et que la
destruction des plates-formes a empêché la poursuite du traitement néces-
saire à cette exportation. La Cour conclut donc que la protection de la
liberté de commerce prévue au paragraphe 1 de l’article X du traité de
1955 s’étendait aux plates-formes attaquées par les Etats-Unis, et qu’ainsi

46
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 204

ces attaques ont entravé la liberté de commerce de l’Iran. La question
demeure toutefois de savoir s’il y a eu en l’espèce entrave à la liberté de
commerce «entre les territoires des deux Hautes Parties contractantes».

+

90. De fait, les Etats-Unis soutiennent également qu’il n’y a pas eu, en
tout état de cause, violation du paragraphe 1 de l’article X étant donné
que, même à supposer que les attaques aient entravé d’une manière quel-
conque la liberté de commerce, il n’a pas été porté atteinte à la liberté de
commerce «entre les territoires des deux Hautes Parties contractantes».
En premier lieu, pour ce qui est de l’attaque du 19 octobre 1987 contre les
plates-formes de Reshadat, les Etats-Unis font observer que les plates-
formes étaient en cours de réparation à la suite d’une attaque menée par
l’Irag; en conséquence, elles n’étaient pas engagées dans le commerce
entre les territoires des deux Parties, ni ne contribuaient à celui-ci. En
second lieu, s’agissant de l’attaque du 18 avril 1988 contre les plates-
formes de Salman et de Nasr, les Etats-Unis appellent l’attention sur
l Executive Order 12613, signé par le président Reagan le 29 octobre 1987,
qui interdisait, avec effet immédiat, l’importation aux Etats-Unis de la plu-
part des biens (y compris le pétrole) et services d’origine iranienne. En
raison de l’embargo imposé par ce texte, il n’y avait, est-il soutenu, aucun
commerce entre les territoires des Parties qui ptt être entravé, et donc
aucune violation du traité qui protege ce commerce.

91. Comme la Cour l’a relevé dans son arrêt de 1996, il n’était pas
contesté par les Parties (et il n’est pas davantage contesté aujourd’hui par
celles-ci) que «les exportations de pétrole de l’Iran vers les Etats-Unis se
[fussent] — dans une certaine mesure — poursuivies au moins jusqu’a
une date postérieure 4 la destruction du premier ensemble de plates-
formes pétrolières», c’est-à-dire jusqu’au 19 octobre 1987 (C.I.J. Recueil
1996 (II), p. 818, par. 44). Les Parties semblent également admettre
toutes deux que le pétrole ou les produits pétroliers acheminés aux Etats-
Unis durant cette période étaient dans une certaine mesure des dérivés du
pétrole brut produit par les plates-formes qui furent attaquées par la
suite. L’Iran a précisé qu’en temps de paix il avait vendu du brut par car-
gaisons sur lesquelles était clairement indiqué le champ de production,
mais que, durant la guerre entre l’Iran et l’Iraq, tous les bruts légers et
lourds iraniens étaient mélangés et vendus sous l’appellation générique de
«brut léger iranien» ou de «brut lourd iranien». L’Iran affirme — et les
Etats-Unis ne le contestent pas — qu’il existait un marché pour le brut
iranien importé directement aux Etats-Unis jusqu’à l’adoption de l’Exe-
cutive Order 12613 du 29 octobre 1987. Les exportations de pétrole ira-
nien jusqu’à cette époque constituaient donc un «commerce ... entre les
territoires des deux Hautes Parties contractantes» au sens du para-
graphe 1 de l’article X du traité de 1955.

92. Au moment des attaques du 19 octobre 1987, les plates-formes de
Reshadat et de Resalat ne produisaient ou ne transformaient aucun

47
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 205

pétrole puisqu'elles avaient été mises hors d’usage par des attaques ira-
quiennes antérieures. S’il est vrai que les attaques ont considérablement
retardé la reprise de la production des plates-formes, aucun commerce de
pétrole produit ou transformé par elles ne se poursuivait au moment des
attaques. L’Iran indique toutefois qu’à ce moment la réparation des
plates-formes était presque achevée et que celles-ci étaient sur le point de
reprendre la production; il soutient qu’il y a donc eu atteinte à la «liberté
de commerce», si par commerce l’on entend des échanges réguliers qui
s'étendent sur plusieurs années et non un phénomène temporaire. Pour la
Cour, cependant, une atteinte à la possibilité d’un commerce futur n’est
pas nécessairement assimilable à une atteinte à la liberté de commerce au
sens du paragraphe 1 de l’article X du traité de 1955. Dans son arrêt du
12 décembre 1996, la Cour a souligné que le traité protégeait «la liberté
de commerce» et pas seulement «le commerce», mais la seule conclusion
qu’elle en a tirée est que

«il faut considérer [que cette liberté] pourrait étre effectivement
entravée du fait d’actes qui emporteraient destruction de biens des-
tinés à être exportés, ou qui seraient susceptibles d’en affecter le
transport et le stockage en vue de l’exportation» (C.J. Recueil
1996 (IT), p. 819, par. 50; les italiques sont de la Cour).

93. La question présente cependant un autre aspect. Selon I’Iran, le
calendrier de «mise en service de la production» pour la réparation des
plates-formes prévoyait que la production reprendrait vers le 24 octobre
1987, mais la Cour ne dispose d’aucun élément d’information quant à la
question de savoir si, au moment des attaques, le calendrier des travaux
était respecté. D’après l’Iran, au moment des attaques, les turbines qui
alimentaient les plates-formes en énergie avaient été démontées pour être
réparées, ce qui ne donne pas à penser que les travaux allaient se terminer
en quelques jours. Le 29 octobre 1987, l’ Executive Order 12613 des Etats-
Unis fut adopté, mettant ainsi fin aux importations de brut iranien aux
Etats-Unis. L’Iran n’a produit aucune preuve démontrant que, si aucune
attaque n’avait été menée contre les plates-formes de Reshadat, leur pro-
duction aurait été un élément du «commerce» entre les deux Etats avant
que l’Executive Order ne mette fin au commerce direct dans son en-
semble, et la Cour ne saurait considérer ce point comme établi.

94. L’embargo imposé par l’Executive Order 12613 était déjà en
vigueur lorsque furent lancées les attaques contre les plates-formes de
Salman et de Nasr; par ailleurs, comme il vient d’être indiqué, il n’a pas
été établi que les plates-formes de Reshadat et de Resalat auraient, s’il
n’y avait eu l’attaque du 19 octobre 1987, repris leur production avant
l'imposition de l’embargo. La Cour doit donc examiner la portée de
l’'Executive Order pour Vinterprétation et application du paragraphe |
de l’article X du traité de 1955. L’Iran n’a pas contesté que |’ Executive
Order ait eu pour effet de mettre fin à toute exportation directe de brut
iranien aux Etats-Unis. Les Etats-Unis soutiennent donc qu’« aucun dom-
mage subi par les plates-formes pétrolières iraniennes du fait des actions

48
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 206

américaines n’a eu d'incidence sur la capacité de l’Iran d’exporter du
pétrole à destination de clients installés aux Etats-Unis», et que les at-
taques ne constituaient donc pas une violation de la liberté de commerce
«entre les territoires des deux Hautes Parties contractantes». Néanmoins,
l'Iran, bien que n’ayant pas présenté une conclusion ou demande formelle
selon laquelle l’embargo aurait été illicite parce que constituant lui-même
une violation du paragraphe 1 de l’article X du traité de 1955, a soutenu
que tel était le cas et estime donc qu’en avançant un tel argument les
Etats-Unis voudraient tirer profit de leur propre faute. La thèse iranienne
postule que l’embargo constituait une violation du traité de 1955, et qu'il
n’était pas justifié par l’alinéa d) du paragraphe 1 de l’article XX dudit
traité; mais il s’agit là de questions que l’Iran a choisi de ne pas soulever
formellement, et sur lesquelles la Cour n’a donc pas entendu pleinement
les Parties. Or, la Cour s’occupe ici des effets pratiques de l’embargo, qui
ne sont pas contestés.

95. En réponse à l’affirmation des Etats-Unis selon laquelle les dégâts
causés aux plates-formes sont dépourvus de pertinence aux fins des
exportations de pétrole iranien aux Etats-Unis, l’Iran soutient qu’une
telle conclusion ne saurait être tirée du seul fait que l’importation directe
aux Etats-Unis de pétrole brut iranien, en tant que telle, avait pris fin
après l’imposition de l’embargo. L’Iran fait valoir que «[lJa nature du
commerce international du pétrole fait qu’il n’était pas possible d’empé-
cher le pétrole iranien d’entrer aux Etats-Unis»: «[s]i du pétrole brut ira-
nien était reçu par une raffinerie», par exemple en Europe occidentale,
«et si cette raffinerie exportait des produits aux Etats-Unis, il en découle
qu’une certaine quantité de pétrole brut iranien était nécessairement
importée aux Etats-Unis sous la forme de produits». L’Iran fait observer
qu’en 1987, du fait de l’embargo, sa production de pétrole brut a connu
un excédent d’environ 345000 barils par jour et qu'il a dû trouver
d’autres débouchés pour cette production, a savoir en Méditerranée et
dans le nord-ouest de l’Europe. Dans le même temps, les Etats-Unis
devaient compenser le déficit résultant de l’interdiction des importations
de pétrole brut iranien, et ont par suite accru leurs importations de pro-
duits pétroliers provenant de raffineries situées en Europe méditerra-
néenne et en Europe occidentale. L’Iran a versé au dossier un rapport
d’expert indiquant notamment que le volume des exportations de brut
iranien vers l’Europe occidentale a très fortement augmenté de 1986 à
1987, puis en 1988, et que les importations aux Etats-Unis de produits
pétroliers provenant de raffineries d'Europe occidentale se sont accrues.

96. La Cour ne voit aucune raison de douter que, au cours de la
période durant laquelle l’embargo des Etats-Unis était en vigueur, des
produits pétroliers dérivés en partie de pétrole brut iranien soient parve-
nus aux Etats-Unis en très grandes quantités. L’Executive Order 12613
comportait une exception (section 2b)) selon laquelle ’embargo ne devait
pas s’appliquer aux «produits pétroliers raffinés à partir de brut iranien
dans un pays tiers». Il pourrait être raisonnablement soutenu que, si les
plates-formes n’avaient pas été attaquées, une partie du pétrole qu’elles

49
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 207

auraient produit aurait été incluse dans les quantités de brut transformées
en Europe occidentale en produits pétroliers exportés aux Etats-Unis. La
question de savoir si, d’après les critères du droit commercial internatio-
nal, tels celui de la «transformation substantielle» ou celui de la «valeur
ajoutée», le produit final pouvait conserver à certaines fins un caractère
iranien n’est pas la question que la Cour a à trancher. Ce que la Cour
doit déterminer, ce n’est pas de savoir si un produit donné qui pouvait
être désigné comme du pétrole «iranien» a pénétré aux Etats-Unis d’une
manière ou d’une autre pendant la durée de l’embargo, mais s’il existait
un «commerce» de pétrole entre les territoires de l’Iran et des Etats-Unis
pendant cette période — au sens donné à ce terme dans le traité de 1955.

97. A cet égard, c’est la nature des transactions commerciales succes-
sives liées au pétrole qui paraît déterminante aux yeux de la Cour, et non les
traitements techniques successifs qu’a subis ledit produit. Ce que l'Iran
considère comme un commerce «indirect» de pétrole entre lui et les Etats-
Unis impliquait une série de transactions commerciales: la vente par l'Iran
de pétrole brut à un client en Europe occidentale, ou à un pays tiers autre
que les Etats-Unis; peut-être une série de transactions intermédiaires; et
pour finir la vente de produits pétroliers à un client aux Etats-Unis. Il ne
s’agit pas la de «commerce» entre l’Iran et les Etats-Unis, mais de com-
merce entre l’Iran et un acheteur intermédiaire, et de «commerce» entre
un vendeur intermédiaire et les Etats-Unis. Une fois le premier contrat
exécuté, l’Iran n’avait plus aucun intérêt financier dans les biens cédés, ou
n’était plus juridiquement responsable de ceux-ci. Si, par exemple, le cir-
cuit du «commerce indirect» de pétrole iranien par l’intermédiaire de raf-
fineries d'Europe occidentale, tel que décrit ci-dessus, était entravé après
que l’Iran se fut dessaisi d’une cargaison, les droits et obligations de l'Iran
vis-à-vis des Etats-Unis en ce qui concerne la liberté de commerce ne
pourraient être considérés comme ayant été violés.

*

98. La Cour conclut donc, en ce qui concerne l’attaque, le 19 octobre
1987, des plates-formes de Reshadat qu’il n’existait à ce moment-là aucun
commerce entre les territoires de l’Iran et des Etats-Unis s’agissant du
pétrole produit par ces plates-formes et celles de Resalat, dans la mesure
où elles étaient en réparation et hors d’usage; et que ces attaques ne sau-
raient dès lors être considérées comme ayant porté atteinte à la liberté de
commerce du pétrole entre les territoires des hautes parties contractantes
protégée par le paragraphe | de l’article X du traité de 1955, compte tenu
notamment de la date d’entrée en vigueur de l’embargo imposé par l’Exe-
cutive Order 12613. La Cour constate en outre que, au moment des at-
taques contre les plates-formes de Salman et de Nasr, le 18 avril 1988, tout
commerce de pétrole brut entre les territoires de l’Iran et des Etats-Unis
était suspendu par cet Executive Order, si bien que lesdites attaques ne
sauraient non plus être considérées comme ayant porté atteinte aux droits
garantis à l’Iran par le paragraphe 1 de l’article X du traité de 1955.

50
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 208

99. La Cour ne saurait donc faire droit aux conclusions de l’Iran selon
lesquelles les Etats-Unis, en menant ces attaques, auraient violé les obli-
gations qui étaient les leurs a l’égard de l’Iran au titre du paragraphe 1 de
l’article X du traité de 1955. De ce fait, la demande en réparation pré-
sentée par l’Iran ne saurait être accueillie.

* *

100. La Cour ayant conclu, sur la demande de l’Iran, que les attaques
menées contre les plates-formes pétrolières ne portaient pas atteinte aux
droits que celui-ci tient du paragraphe 1 de l’article X du traité de 1955,
il n’y a plus lieu pour elle d’examiner l’argument des Etats-Unis (men-
tionné aux paragraphes 27 à 30 ci-dessus) selon lequel le propre compor-
tement de l’Iran empêche qu'il soit fait droit à sa demande.

a * x

101. Le 23 juin 1997, dans le délai fixé pour le dépôt du contre-
mémoire, les Etats-Unis ont, dans ce contre-mémoire, présenté une demande
reconventionnelle contre l’Iran. Ils expliquent que cette «demande recon-
ventionnelle se fonde sur les actions que l’Iran a menées dans le golfe Per-
sique en 1987-1988, créant des conditions extrêmement dangereuses pour la
navigation et violant par là même l’article X du traité de 1955». Dans les
conclusions figurant dans cette pièce (voir paragraphe 19 ci-dessus), les
Etats-Unis prient la Cour de dire et juger:

«1. qu’en attaquant les navires, en mouillant des mines dans le
Golfe et en menant d’autres actions militaires en 1987 et 1988
qui étaient dangereuses et dommageables pour le commerce
maritime, la République islamique d’Iran a enfreint ses obliga-
tions envers les Etats-Unis au titre de l’article X du traité de
1955; et

2. que la République islamique d’Iran est en conséquence tenue de
réparer intégralement le préjudice qu’elle a causé aux Etats-
Unis en violant le traité de 1955, selon des formes et un montant
à déterminer par la Cour à un stade ultérieur de l’instance».

Ces conclusions ont été ultérieurement modifiées, comme expliqué ci-
dessous.

102. Par une ordonnance datée du 10 mars 1998, la Cour a conclu que
les attaques contre le transport maritime, le mouillage de mines et les
autres activités militaires attribuables selon les Etats-Unis à l’Iran étaient
des faits de nature à entrer dans les prévisions du paragraphe 1 de l’ar-
ticle X du traité de 1955, qu'elle était compétente pour connaître de la
demande reconventionnelle des Etats-Unis dans la mesure où les faits
allégués avaient pu porter atteinte aux libertés garanties par le para-
graphe 1 de l’article X (C.Z.J. Recueil 1998, p. 204, par. 36), qu’il ressortait
des conclusions des Parties que leurs demandes reposaient sur des faits de

SI
PLATES-FORMES PETROLIERES (ARRÊT) 209

même nature et s’inscrivaient dans le cadre d’un même ensemble factuel
complexe, et que les Parties poursuivaient le même but juridique (C.J/.J/.
Recueil 1998, p. 205, par. 38). En conséquence, la Cour, estimant que
la demande reconventionnelle présentée par les Etats-Unis était en conne-
xité directe avec l’objet de la demande de l’Iran (ibid., p. 205, par. 39), a
jugé «que la demande reconventionnelle présentée par les Etats-Unis dans
leur contre-mémoire [était] recevable comme telle et [faisait] partie de
l'instance en cours» (ibid., p. 206, par. 46).

103. L’Iran fait valoir que, par son ordonnance du 10 mars 1998, la
Cour n’a pas tranché toutes les questions préliminaires soulevées par la
demande reconventionnelle des Etats-Unis. Il fait observer que la Cour
ne s’y est prononcée que sur la recevabilité de la demande reconvention-
nelle des Etats-Unis en relation avec l’article 80 du Règlement de la Cour,
déclarant cette demande recevable «comme telle» tout en réservant la
suite de la procédure.

L’Iran soutient que la Cour ne devrait pas examiner la demande recon-
ventionnelle au fond aux motifs que:

a) cette demande reconventionnelle a été présentée sans avoir été précé-
dée de négociations, au mépris des dispositions du parasiepee 2 de
Particle XXI du traité de 1955;

b) les Etats-Unis ne sont en rien fondés a soumettre une demande au
nom d’Etats tiers ou d’entités étrangères;

c) la demande reconventionnelle des Etats-Unis sort du cadre du para-
graphe | de l’article X du traité de 1955, seule disposition a l’égard de
laquelle la Cour soit compétente; or, cette derniére ne saurait faire
droit a des conclusions n’entrant pas dans les prévisions du para-
graphe 1 de l’article X;

d) la Cour n’est compétente que dans la mesure où la liberté de com-
merce protégée par le paragraphe 1 de l’article X est concernée, et
non pour connaître de demandes reconventionnelles alléguant une
violation de la liberté de navigation protégée par le même para-
graphe;

e) les Etats-Unis ne peuvent élargir l’objet de leur demande au-delà des
conclusions figurant dans leur contre-mémoire.

104. Les Etats-Unis affirment que l'ordonnance du 10 mars 1998 a
définitivement réglé en leur faveur toutes les questions de compétence et
de recevabilité qui pourraient se poser.

La Cour note toutefois que les Etats-Unis adoptent une attitude diffé-
rente de celle qui était la leur en 1998. A l’époque, alors que l'Iran
demandait à la Cour de statuer de manière générale sur sa compétence et
sur la recevabilité de la demande reconventionnelle, les Etats-Unis se fon-
daient uniquement sur l’article 80. Ils soutenaient en particulier que

«[d]e nombreuses objections de l’Iran relatives à la compétence et à
la recevabilité portent sur des points de fait litigieux, que la Cour ne
peut pas traiter et trancher utilement à ce stade, particulièrement

52
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 210

dans le cadre de la procédure limitée du paragraphe 3 de l’article 80»
(cité dans C.Z.J. Recueil 1998, p. 200, par. 22).

105. La Cour estime qu’il est loisible à l’Iran, à ce stade de l'instance,
de soulever des exceptions à la compétence de la Cour pour connaître de
la demande reconventionnelle ou à la recevabilité de cette demande,
autres que celles ayant fait l’objet de l’ordonnance du 10 mars 1998.
Lorsque, par cette ordonnance, la Cour a statué sur la «recevabilité» de
la demande reconventionnelle, il ne s’agissait pour elle, à ce stade, que de
vérifier s’il avait été satisfait aux exigences de l’article 80 du Règlement de
la Cour, à savoir s’il existait une connexité directe entre cette demande
reconventionnelle et l’objet des demandes iraniennes et si, dans la mesure
indiquée au paragraphe 102 ci-dessus, cette demande relevait de la com-
pétence de la Cour. L’ordonnance du 10 mars 1998 ne traite donc, en ce
qui concerne la compétence et la recevabilité, d’aucune question qui ne
soit directement liée à l’article 80 du Règlement. Cela ressort clairement
des termes de l’ordonnance, dans laquelle la Cour a jugé que la demande
reconventionnelle était recevable «comme telle», et en particulier de son
paragraphe 41, dans lequel elle a dit qu’« une décision rendue sur la rece-
vabilité d’une demande reconventionnelle compte tenu des exigences for-
mulées à l’article 80 du Règlement ne saurait préjuger aucune question
dont la Cour aurait à connaître dans la suite de la procédure» (ibid.,
p. 205, par. 41). La Cour examinera donc maintenant les exceptions
à sa compétence pour connaître de la demande reconventionnelle et à
la recevabilité de cette demande présentées aujourd’hui par l'Iran.

106. L’Iran soutient d’abord que la Cour ne peut connaître de la
demande reconventionnelle des Etats-Unis parce que celle-ci a été présen-
tée sans avoir été précédée de négociations, et qu’elle ne concerne donc
pas un différend n’ayant pu être «réglé d’une manière satisfaisante par la
voie diplomatique» au sens du paragraphe 2 de l’article XXI du traité de
1955, qui se lit comme suit:

«Tout différend qui pourrait s'élever entre les Hautes Parties
contractantes quant à l’interprétation ou à l’application du présent
traité et qui ne pourrait pas être réglé d’une manière satisfaisante par
la voie diplomatique sera porté devant la Cour internationale de Jus-
tice, à moins que les Hautes Parties contractantes ne conviennent de
le régler par d’autres moyens pacifiques. »

107. La Cour ne saurait accueillir cette exception de l’Iran. Il est établi
qu’un différend est né entre l’Iran et les Etats-Unis sur les questions sou-
levées dans la demande reconventionnelle. La Cour doit prendre acte que
le différend n’a pas été réglé d’une manière satisfaisante par la voie diplo-
matique. Peu importe aux fins de la présente question que l’absence de
négociations diplomatiques soit attribuable au comportement de l’une ou
de l’autre Partie, ou que ce soit le demandeur ou le défendeur qui a pour
ce motif opposé une fin de non-recevoir. Comme dans de précédentes
affaires qui mettaient en cause des dispositions conventionnelles prati-

33
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 211

quement identiques (voir Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, C.I.J. Recueil 1980, p. 26-28; Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), C.I.J. Recueil 1984, p. 427-429), il suffit à la Cour de cons-
tater que le différend n’a pas été réglé d’une manière satisfaisante par la
voie diplomatique avant de lui être soumis.

108. Selon la deuxième exception de l’Iran, les Etats-Unis présentent
en fait une demande au nom d’Etats tiers ou d’entités étrangères, et ils
n’ont aucun titre pour ce faire. Des incidents concernant des navires bat-
tant pavillon des Bahamas, du Panama, du Royaume-Uni et du Libéria
ont été évoqués par les Etats-Unis à l’appui de leur demande reconven-
tionnelle, et l’Iran soutient que les Etats-Unis prétendent ce faisant défen-
dre les intérêts de ces Etats, qui ne sont pas parties à la présente instance.

109. La Cour rappelle que, dans leur première conclusion concernant
leur demande reconventionnelle, les Etats-Unis prient simplement la
Cour de dire et juger que, par les actions qui lui sont attribuées, l’Iran a
violé ses obligations à leur égard, sans mentionner aucun Etat tiers. En
conséquence, la Cour se limitera strictement à examiner si les actions
attribuées à l’Iran ont porté atteinte à des libertés que le paragraphe 1 de
l’article X du traité de 1955 garantissait aux Etats-Unis. Cette exception
de l'Iran est donc comme telle sans objet et la Cour ne saurait partant
Vaccueillir.

110. Dans sa troisième exception, l’Iran fait valoir que la demande
reconventionnelle des Etats-Unis sort du cadre du paragraphe 1 de l’ar-
ticle X du traité de 1955, seul texte à l’égard duquel la Cour soit compé-
tente, et que celle-ci ne peut donc faire droit a des conclusions n’entrant
pas dans les prévisions de ce paragraphe 1.

111. La Cour note que si, dans leur duplique, les Etats-Unis ont prié la
Cour de dire et juger

«qu’en attaquant les navires dans le Golfe avec des mines et des mis-
siles et en menant d’autres actions militaires qui étaient dangereuses
et nuisibles pour le commerce maritime, la République islamique
d’Iran a enfreint les obligations qui étaient les siennes envers les
Etats-Unis au titre de l’article X du traité de 1955» (les italiques sont
de la Cour),

ils ont, dans leurs conclusions finales (voir paragraphe 20 ci-dessus),
substantiellement réduit le fondement de leur demande reconvention-
nelle, priant la Cour de dire et juger,

«une fois rejetée toute conclusion en sens contraire, qu’en attaquant
les navires dans le Golfe avec des mines et des missiles et en menant
d’autres actions militaires dangereuses et nuisibles pour le commerce
et la navigation entre les territoires des Etats-Unis et de la Répu-
blique islamique d'Iran, celle-ci a enfreint les obligations qui étaient
les siennes envers les Etats-Unis au titre du paragraphe 1 de l’article X
du traité de 1955» (les italiques sont de la Cour).

54
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 212

Ainsi, dans les conclusions finales qu’ils présentent sur leur demande
reconventionnelle, les Etats-Unis n’invoquent plus l’article X du traité de
1955 dans son ensemble mais seulement le paragraphe 1 de cet article et,
de plus, prennent acte de la limitation territoriale du paragraphe 1 de
l’article X, en visant expressément les actions militaires qui auraient été
«dangereuses et nuisibles pour le commerce et la navigation entre les ter-
ritoires des Etats-Unis et de la République islamique d'Iran» (les italiques
sont de la Cour) et non plus les «actions militaires dangereuses et nui-
sibles pour le commerce maritime».

En limitant la portée de leur demande reconventionnelle dans leurs
conclusions finales, les Etats-Unis ont privé la troisième exception de
l’Iran de tout objet et la Cour ne saurait partant l’accueillir.

112. Dans sa quatrième exception, l’Iran soutient que

«la Cour est compétente pour statuer uniquement sur les demandes
reconventionnelles alléguant une violation par l’Iran de la liberté de
commerce telle que celle-ci est protégée par le paragraphe 1 de l’ar-
ticle X, et non sur les demandes reconventionnelles alléguant une vio-
lation de la liberté de navigation telle que protégée par le même
paragraphe».

L’Iran conclut que

«puisqu’une violation de la «liberté de commerce» telle que proté-
gée par le paragraphe 1 de l’article X constitue la seule base de com-
pétence possible pour la Cour dans la présente affaire, aucune allé-
gation faisant état d’une violation de la liberté de navigation ou de
toute autre disposition du traité d’amitié ne peut être accueillie par la
Cour dans le cadre de la demande reconventionnelle ».

113. Il semble pourtant que l’Iran ait modifié sa position et reconnu
que la demande reconventionnelle pouvait être fondée sur la violation de
la liberté de navigation. C’est ainsi qu’il a déclaré:

«Le paragraphe 1 de l’article X parle de «liberté de commerce et
de navigation». Apparemment il s’agit de libertés distinctes, que
vous avez désignées dans votre ordonnance de 1998 par le pluriel...
Par conséquent, il pourrait y avoir liberté de navigation entre les ter-
ritoires de Hautes Parties contractantes sans qu’il y ait de commerce
entre lesdits territoires, même s’il ne pourrait pas y avoir de naviga-
tion sans embarcation!»

114. Dans son ordonnance du 10 mars 1998, la Cour a déclaré:

«Considérant que la demande reconventionnelle présentée par les
Etats-Unis invoque des attaques contre le transport maritime, des
mouillages de mines et d’autres activités militaires qui seraient «dan-
gereuses et nuisibles pour le commerce maritime»; que de tels faits
sont susceptibles d’entrer dans les prévisions du paragraphe 1 de l’ar-

55
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 213

ticle X du traité de 1955 tel qu’interprété par la Cour; et que celle-
ci est compétente pour connaître de la demande reconventionnelle
des Etats-Unis dans la mesure où les faits allégués ont pu porter
atteinte aux libertés garanties par le paragraphe 1 de l’article X.»
(CI. J. Recueil 1998, p. 204, par. 36.)

115. Le paragraphe 1 de l’article X envisage les deux libertés, la liberté
de commerce et la liberté de navigation, comme les Etats-Unis l’ont fait
valoir et comme l’Iran l’a reconnu lors de la procédure orale. S’agissant
de la demande de l'Iran, la Cour a certes conclu que seule la liberté de
commerce était en cause (voir paragraphe 80 ci-dessus). Elle n’en a pas
moins conclu par ailleurs en 1998 qu’elle était compétente pour connaître
de la demande reconventionnelle des Etats-Unis dans la mesure où les
faits allégués avaient pu porter atteinte aux libertés (au pluriel) garanties
par le paragraphe 1 de l’article X du traité de 1955, c’est-à-dire la liberté
de commerce et la liberté de navigation. La Cour ne peut donc faire droit
à cette exception de l’Iran.

116. L’Iran présente un dernier argument contre la recevabilité de la
demande reconventionnelle des Etats-Unis, dont il admet néanmoins
qu'il ne concerne qu’une partie de cette demande. Il soutient que les
Etats-Unis ont élargi l’objet de leur demande au-delà des conclusions qui
figuraient dans la demande reconventionnelle en ajoutant tardivement à
leurs griefs concernant la liberté de commerce des griefs concernant la
liberté de navigation, et en donnant, dans leur duplique, de nouveaux
exemples de violation de la liberté de commerce maritime qui viennent
s'ajouter aux incidents déjà invoqués dans la demande reconventionnelle
présentée avec le contre-mémoire.

117. La question que soulève l’Iran est celle de savoir si les Etats-Unis
présentent une demande nouvelle. I] appartient donc à la Cour de déter-
miner ce qui constitue «une demande nouvelle» et ce qui constitue seu-
lement des «éléments de preuve additionnels relatifs à la demande origi-
nelle». Il est bien établi dans la jurisprudence de la Cour que les parties à
une affaire ne peuvent en cours d’instance «transformer le différend
porté devant la Cour en un différend dont le caractère ne serait pas le
même» (Certaines terres à phosphates a Nauru (Nauru c. Australie),
exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 265, par. 63). En
d’autres termes:

«la faculté laissée aux parties de modifier leurs conclusions jusqu’à
la fin de la procédure orale doit être comprise d’une manière raison-
nable et sans porter atteinte à l’article 40 du Statut et à l’article 32,
alinéa 2, du Règlement [de 1936], qui disposent que la requête doit
indiquer l’objet du différend» (Société commerciale de Belgique,
arrêt, 1939, C.P.J.I. série AlB n° 78, p. 173).

Il en va à fortiori de même des demandes reconventionnelles, eu égard
aux dispositions de l’article 80 du Règlement de la Cour, et en particulier

56
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 214

au fait que c’est sur la base de la demande reconventionnelle telle qu’elle
a été initialement présentée que la Cour détermine si celle-ci est «en
connexité directe avec l’objet de la demande», et recevable comme telle
au regard de cet article.

Si, comme l’affirme l'Iran, ce dont la Cour est saisie «constitue une
demande ... nouvelle ... [de sorte que] l’objet du différend qui lui a origi-
nellement été soumis se trouverait transformé si [la Cour] accueillait cette
demande» (Certaines terres a phosphates a Nauru (Nauru c. Australie),
exceptions préliminaires, C.I.J. Recueil 1992, p. 267, par. 70), alors elle
est tenue de rejeter cette demande nouvelle.

118. La Cour a en l’espèce relevé dans son ordonnance du 10 mars
1998 que la demande reconventionnelle invoquait «des attaques contre le
transport maritime, des mouillages de mines et d’autres activités mili-
taires qui [auraient été] «dangereuses et nuisibles pour le commerce ma-
ritime»» (C.J. Recueil 1998, p. 204, par. 36). Elle a conclu que la
demande reconventionnelle était recevable dans «la mesure où les faits
allégués [avaient] pu porter atteinte aux libertés garanties par le para-
graphe 1 de l’article X» (ibid. ).

Postérieurement à leur contre-mémoire et à leur demande reconven-
tionnelle, ainsi qu’à cette ordonnance de la Cour, les Etats-Unis ont
fourni des descriptions détaillées d’autres incidents étayant, selon eux,
leurs demandes originelles. De l’avis de la Cour, les Etats-Unis n’ont pas,
ce faisant, transformé l’objet du différend initialement porté devant la
Cour, ni modifié la substance de leur demande reconventionnelle, qui
demeure la même, à savoir que l’Iran se serait livré à des attaques contre
le transport maritime, au mouillage de mines et à d’autres activités mili-
taires qui seraient «dangereuses et nuisibles pour le commerce maritime»,
violant ainsi ses obligations vis-à-vis des Etats-Unis au regard du para-
graphe 1 de l’article X du traité de 1955.

La Cour ne saurait donc accueillir cette exception de l'Iran.

119. S’étant prononcée sur toutes les exceptions à sa compétence pour
connaître de la demande reconventionnelle et à la recevabilité de cette
demande formulées par l’Iran, la Cour doit maintenant examiner la
demande reconventionnelle au fond. Pour qu’il puisse être fait droit à
leur demande reconventionnelle, les Etats-Unis doivent montrer:

a) qu'il a été porté atteinte à leur liberté de commerce ou à leur liberté
de navigation entre les territoires des hautes parties contractantes au
traité de 1955; et que

b) les actes qui auraient porté atteinte à l’une de ces libertés ou aux deux
sont attribuables à l'Iran.

La Cour rappellera que le paragraphe 1 de l’article X du traité de 1955 ne
protège pas, dans les relations entre les parties, la liberté de commerce ou
la liberté de navigation en général. Comme il a déjà été noté (voir para-
graphe 90), ce paragraphe contient une limitation territoriale importante.
Pour bénéficier de la protection prévue par ce texte, le commerce ou la
navigation doivent s’effectuer entre les territoires des Etats-Unis et de

57
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 215

l’Iran. La charge de prouver que les navires qui ont été attaqués se
livraient au commerce ou à la navigation entre les territoires des Etats-
Unis et de l’Iran incombe aux Etats-Unis.

120. La Cour examinera donc maintenant, dans l’ordre chronolo-

gique, chacune des attaques que les Etats-Unis attribuent à l'Iran, au
regard de cette exigence du traité de 1955:

a)

b)

Le 24 juillet 1987, le Bridgeton, pétrolier à vapeur réimmatriculé aux
Etats-Unis (voir paragraphe 63 ci-dessus), heurte une mine dans une
voie de navigation internationale à quelque 18 milles marins au sud-
ouest de l’île iranienne de Farsi, alors qu'il se rend de Rotterdam
(Pays-Bas) à Mina al-Ahmadi (Koweït) via le mouillage de Fujairah
(Emirats arabes unis). La Cour note que ce navire ne se livrait pas au
commerce ou à la navigation entre les territoires des deux hautes
parties contractantes.

Le 10 août 1987, le Texaco Caribbean, navire battant pavillon
panaméen et affrété en coque nue par les Etats-Unis (voir para-
graphe 63 ci-dessus), heurte une mine au mouillage de Khor Fakkan,
au large de Fujairah, alors qu’il transporte une cargaison de brut
léger iranien entre le terminal de l’île de Larak (Iran) et Rotterdam
(Pays-Bas). La Cour note que l’Iran a concédé que le Texaco Carib-
bean se livrait au commerce entre les territoires de deux Etats; mais
il l’a fait dans le cadre de son assertion, avancée en rapport avec sa
propre demande, selon laquelle le terme «commerce» devait égale-
ment s'entendre du «commerce indirect». Il demandait donc à la
Cour de rejeter la demande des Etats-Unis concernant ce navire
pour des motifs différents, à savoir que le mouillage de la mine
que celui-ci avait heurtée ne pouvait être attribué à l'Iran, et que les
Etats-Unis n’avaient subi aucune perte puisque le navire appartenait
à des intérêts panaméens et transportait une cargaison propriété
d’une société norvégienne. Les Etats-Unis ont contesté, en ce qui
concerne la demande de l’Iran, une interprétation aussi large du terme
«commerce» utilisé au paragraphe 1 de l’article X du traité de
1955 et ont en outre avancé des éléments tendant à prouver que
la cargaison appartenait à une société américaine. La Cour ayant
conclu que le «commerce indirect» de pétrole iranien par l’inter-
médiaire des raffineries d’Europe occidentale ne relevait pas
du «commerce entre les territoires des deux Hautes Parties contrac-
tantes» aux fins du paragraphe 1 de l’article X du traité de 1955 (voir
paragraphe 97 ci-dessus), et compte tenu du fait que la destination
du navire n’était pas un port américain, la Cour conclut que le
navire en question ne se livrait pas au commerce ou à la navigation
entre l’Iran et les Etats-Unis.

Le 15 août 1987, l’ Anita, navire de service battant pavillon des Emi-
rats arabes unis, heurte une mine à proximité du mouillage de Khor
Fakkan, au large de Fujairah, alors qu’il assure le ravitaillement des
navires au mouillage. La Cour note que ce navire ne se livrait pas au

58
d)

f)

g)

h)

PLATES-FORMES PETROLIERES (ARRET) 216

commerce ou a la navigation entre les territoires des deux hautes
parties contractantes.

Le 15 octobre 1987, le Sungari, navire appartenant a une société amé-
ricaine et battant pavillon libérien, est touché par un missile alors
qu’il est à l’ancre à 10 milles marins au large du terminal de Mina
al-Ahmadi sur Sea Island (Koweït). La Cour note que ce navire ne se
livrait pas au commerce ou à la navigation entre les territoires des
deux hautes parties contractantes.

Le 16 octobre 1987, le Sea Isle City, navire réimmatriculé aux Etats-
Unis (voir paragraphe 52 ci-dessus), est touché par un missile alors
qu'il se rend de son mouillage au terminal de Mina al-Ahmadi
(Koweit) pour charger du pétrole. La Cour note que ce navire ne se
livrait pas au commerce ou a la navigation entre les territoires des
deux hautes parties contractantes.

Le 15 novembre 1987, le Lucy, pétrolier 4 moteur appartenant a une
société américaine et battant pavillon libérien, est attaqué par des
vedettes rapides près du détroit d’Ormuz, au large d’Al Khassat, situé
dans le nord d’Oman, alors qu’il se dirige vers Ras Tanura (Arabie
saoudite) en provenance d’Oita (Japon). La Cour note que ce navire
ne se livrait pas au commerce ou a la navigation entre les territoires
des deux hautes parties contractantes.

Le 16 novembre 1987, l’Esso Freeport, pétrolier à vapeur appartenant
à une société américaine et battant pavillon des Bahamas, est attaqué
par des vedettes rapides alors qu'il se rend de Ras Tanura (Arabie
saoudite) au terminal du Louisiana Offshore Oil Pipeline (Etats-Unis).
La Cour note que ce navire ne se livrait pas au commerce ou à la navi-
gation entre les territoires des deux hautes parties contractantes.

Le 7 février 1988, le Diane, pétrolier à moteur appartenant à une
société américaine et battant pavillon libérien, est attaqué par une fré-
gate alors que, transportant une cargaison de brut de Ras Tanura
(Arabie saoudite), il se rend de Bahreïn et des Emirats arabes unis au
Japon. La Cour note que ce navire ne se livrait pas au commerce ou
à la navigation entre les territoires des deux hautes parties contrac-
tantes.

Le 14 avril 1988, l’'USS Samuel B. Roberts (navire de guerre des
Etats-Unis) heurte une mine près des hauts-fonds de Shah Allum,
alors qu’il revient de Bahreïn après avoir escorté un convoi de navires
battant pavillon des Etats-Unis. En tant que navire de guerre, USS
Samuel B. Roberts ne bénéficie pas de la protection de la liberté de
navigation garantie au paragraphe 1 de l’article X du traité de 1955.
Le paragraphe 6 de cet article dispose en effet que, «[aJu sens du pré-
sent .traité, le terme «navires» ... ne vise ... pas, sauf en ce qui
concerne l’application des paragraphes 2 et 5 du présent article ... les
bâtiments de guerre». Les Etats-Unis soutiennent néanmoins que,
étant donné que USS Samuel B. Roberts escortait des navires com-
merciaux, il bénéficiait de la protection prévue par le traité de 1955
‘pour la liberté de commerce. Mais, en tout état de cause, ces navires

59
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 217

ne se livraient pas au commerce ou à la navigation entre l’Iran et les
Etats-Unis, et ces derniers n’ont donc pas démontré une violation du
paragraphe | de l’article X du traité de 1955 en relation avec l’inci-
dent ayant mis en cause l’USS Samuel B. Roberts.

j) Le ll juin 1988, l’Esso Demetia, pétrolier à vapeur appartenant à une
société américaine et battant pavillon britannique, qui avait chargé à
Umm Said et Ras Tanura (Arabie saoudite) et faisait route vers Halul
Island (Qatar) pour y chercher le reste de sa cargaison, destinée à Sin-
gapour, est attaqué par des vedettes. La Cour note que ce navire ne se
livrait pas au commerce ou à la navigation entre les territoires des
deux hautes parties contractantes.

121. Aucun des navires dont les Etats-Unis indiquent qu’ils auraient
été endommagés par des attaques iraniennes ne se livrait au commerce ou
à la navigation «entre les territoires des deux Hautes Parties contrac-
tantes». La Cour conclut donc qu’il n’y a eu violation du paragraphe | de
l’article X du traité de 1955 lors d’aucun des incidents précis mettant en
cause ces navires et invoqués dans les écritures des Etats-Unis.

122. Les Etats-Unis ont également présenté leur demande dans un sens
général. Ils ont en effet soutenu qu’en dirigeant des attaques répétées
contre des navires des Etats-Unis et autres, en mouillant des mines et en
menant d’autres actions militaires dans le golfe Persique, l'Iran aurait
rendu le Golfe périlleux et aurait ainsi méconnu son obligation relative à
la liberté de commerce et la liberté de navigation dont les Etats-Unis
auraient dû jouir en vertu du paragraphe 1 de l’article X du traité de 1955.

123. La Cour ne peut pas ne pas tenir compte du contexte factuel de
l'affaire tel qu’il est décrit aux paragraphes 23 et 44 ci-dessus. S'il est
notoire que, du fait de la guerre entre l’Iran et l’Iraq, la navigation dans
le golfe Persique comportait beaucoup plus de risques, ce fait ne saurait à
lui seul suffire à la Cour pour décider que l’Iran a violé le paragraphe 1 de
l’article X du traité de 1955. Il incombe aux Etats-Unis de démontrer
qu’il y a eu une entrave effective au commerce ou à la navigation entre les
territoires des deux hautes parties contractantes. Or, il ressort des élé-
ments soumis à la Cour que le commerce et la navigation entre l'Iran et
les Etats-Unis se sont poursuivis durant la guerre jusqu’à ce que les Etats-
Unis décrètent un embargo le 29 octobre 1987 et, par la suite, au moins
dans les limites permises au titre des exceptions à cet embargo. Les Etats-
Unis n’ont pas démontré que les faits qu'ils attribuent à l'Iran ont porté
atteinte à la liberté de commerce ou de navigation entre les territoires des
Etats-Unis et de l'Iran.

La Cour considère que, dans les circonstances de la présente espèce,
une réclamation de caractère général alléguant la violation du para-
graphe 1 de l’article X du traité de 1955 ne peut être examinée sans tenir
compte des incidents précis par lesquels les actions de l'Iran auraient
rendu le golfe Persique périlleux pour le commerce ou la navigation, et
spécialement pour le commerce et la navigation entre les territoires des
parties. Or, l’examen de ces incidents, au paragraphe 120, montre

60
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 218

qu'aucun d’entre eux, pris individuellement, n’a porté atteinte au com-
merce et à la navigation protégés par le traité de 1955; en conséquence, la
demande de caractère général des Etats-Unis ne peut être accueillie.

124. La Cour est ainsi parvenue à la conclusion que la demande recon-
ventionnelle des Etats-Unis relative à la violation par l'Iran de ses obli-
gations à l’égard des Etats-Unis au titre du paragraphe 1 de l’article X du
traité de 1955, qu'elle soit fondée sur les incidents précis invoqués ou
qu'elle soit à entendre dans un sens général, doit être rejetée. Il n’est en
conséquence point besoin pour elle d’examiner, au titre de cette demande,
les questions contestées d’attribution à l’Iran de ces incidents. Compte
tenu de ce qui précède, la demande en réparation présentée par les Etats-
Unis ne saurait être accueillie.

125. Par ces motifs,
LA Cour,
1) Par quatorze voix contre deux,

Dit que les actions menées par les Etats-Unis d'Amérique contre les
plates-formes pétrolières iraniennes le 19 octobre 1987 et le 18 avril 1988
ne sauraient être justifiées en tant que mesures nécessaires à la protection
des intérêts vitaux des Etats-Unis d'Amérique sur le plan de la sécurité en
vertu de l’alinéa d) du paragraphe | de l’article XX du traité d’amitié, de
commerce et de droits consulaires de 1955 entre les Etats-Unis d’Amé-
rique et l’Iran, tel qu’interprété à la lumière du droit international relatif à
l'emploi de la force; dit en outre qu’elle ne saurait cependant accueillir la
conclusion de la République islamique d’Iran selon laquelle ces actions
constituent une violation par les Etats-Unis d'Amérique des obligations
que leur impose le paragraphe 1 de l’article X dudit traité, relatives à la
liberté de commerce entre les territoires des parties, et qu’en conséquence
elle ne saurait davantage accueillir la demande en réparation présentée
par la République islamique d'Iran;

pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,

Koroma, Vereshchetin, M™* Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Buergenthal, Owada, Simma, Tomka, juges; M. Rigaux, juge ad
hoc;

CONTRE: MM. Al-Khasawneh, Elaraby, juges;

2) Par quinze voix contre une,

Dit que la demande reconventionnelle des Etats-Unis d'Amérique
concernant la violation par la République islamique d’Iran des obliga-
tions que lui impose le paragraphe 1 de l’article X du traité de 1955 sus-
visé, relatives à la liberté de commerce et de navigation entre les terri-
toires des parties, ne saurait être accueillie; et qu’en conséquence elle ne
saurait davantage accueillir la demande reconventionnelle en réparation
présentée par les Etats-Unis d'Amérique.

61
PLATES-FORMES PÉTROLIÈRES (ARRÊT) 219

POUR: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,
Koroma, Vereshchetin, M™° Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, Elaraby, Owada, Tomka, juges;
M. Rigaux, juge ad hoc;

CONTRE: M. Simma, juge.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le six novembre deux mille trois, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République islamique
d’Iran et au Gouvernement des Etats-Unis d'Amérique.

Le président,
(Signé) Sui Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR.

M. le juge RANJEVA, vice-président, et M. le juge KOROMA joignent des
déclarations à l’arrêt; M™* le juge HiGGiNs et MM. les juges PARRA-
ARANGUREN et KOOIMANS joignent à l’arrêt les exposés de leur opinion
individuelle; M. le juge AL-KHASAWNEH joint a l’arrêt l'exposé de son
opinion dissidente; M. le juge BUERGENTHAL joint à l’arrêt l'exposé de
son opinion individuelle; M. le juge ELARABY joint à l’arrêt l’exposé de
son opinion dissidente; MM. les juges OWADA et SIMMA et M. le juge ad
hoc RiGAUX joignent à l’arrêt les exposés de leur opinion individuelle.

(Paraphé) J.Y.S.
(Paraphé) Ph.C.

62
